UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	October 1, 2010 — September 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Conservative Fund Annual report 9 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 19 Financial statements 20 Federal tax information About the Trustees Officers Prospectus supplement November 30, 2011 Putnam Asset Allocation: Conservative Portfolio Summary Prospectus dated January 30, 2011 Effective November 30, 2011, the name of the fund will change to Putnam Dynamic Asset Allocation Conservative Fund and the section Your fund’s management is supplemented to reflect that the fund’s portfolio managers are now Jeffrey Knight, James Fetch, Robert Kea, Joshua Kutin, Robert Schoen and Jason Vaillancourt. Mr. Kutin joined the portfolio team for the fund in November 2011 and is a Portfolio Manager. 271148 11/11 Message from the Trustees Dear Fellow Shareholder: Markets have reflected a heightened state of investor anxiety in recent weeks and months. The deepening European sovereign debt crisis, the potential for an economic slowdown in the United States, and the deceleration of growth by economic powerhouse China have all diminished investors appetite for risk. While volatility may linger for some time, it is important to note that Putnams active portfolio managers continue to pursue investment opportunities around the world. In fact, during times when emotion drives market movements, nimble investors have historically had the best opportunities to take advantage of market inefficiencies. We believe that in volatile markets, it is important to consult your financial advisor to help determine whether your portfolio reflects an appropriate degree of diversification. We also note that Putnam continues to bolster its lineup of funds that seek to limit volatility or guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancys Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund An actively managed, globally diversified portfolio for preserving wealth Putnam Dynamic Asset Allocation Conservative Fund is designed for investors seeking total return consistent with preservation of capital. The fund’s target mix of 70% bonds and 30% stocks has been developed to pursue this goal while moderating investment volatility. The mix of holdings is rebalanced regularly as the fund managers take profits on investments that have outperformed and invest the proceeds in areas they believe offer greater future potential. The managers believe that spreading fund holdings across a variety of asset classes can help to smooth the ups and downs of the market. Combining insights gained from proprietary research with expertise in the tools and concepts of diversification, Putnam’s asset allocation specialists create investment strategies for the fund. These strategies integrate the global perspective of experienced portfolio managers, flexible weightings of asset classes in accordance with their perceived attractiveness, and individual security analysis to add value within each asset class. The managers also draw on the resources of Putnam’s global research group, which covers securities worldwide; on the recommendations of Putnam’s investment-style teams, which are based on in-depth analysis of specific market segments; and on input from the firm’s market strategists. Consider these risks before investing: Our allocation of assets between stocks and bonds may hurt performance. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s secondary benchmark, the Putnam Conservative Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager Jeffrey L. Knight, CFA Jeff, can you bring us up to date on globalmarkets? The fiscal year began amid rising optimism but ended in great pessimism about the global economy and European sovereign debt risk. Early on, when the economic recovery appeared likely to continue, we were keeping a careful eye on the risks to growth, especially the unpredictable course of the European sovereign debt crisis. Unfortunately, conditions deteriorated. By the end of the period, recession seemed as likely as continued recovery. In terms of asset classes, global equity markets generally peaked during April and have declined amid higher volatility since then. Bond markets generally delivered positive results for the year, but there was a great disparity between the first half of the year when credit sectors, including high-yield corporate bonds, outperformed high-quality bonds, and the second half of the year, when this trend reversed. One surprising bright spot was the United States. In fact, our central view is that the U.S. economy is still likely to avoid recession, but growth may remain weak rather than accelerate. We recently saw relative outperformance by U.S. stocks and bonds, as well as the U.S. dollar. The S&P 500 Index posted a modest gain for the fiscal year, but most international markets, including emerging markets, fell. How did economic optimism evaporate over the period? Early in the period, the labor market was improving, with new job creation averaging about 150,000 for several months in a row, but that tapered off. The Fed, which had launched its second Treasury purchase program this past November, concluded it This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/11. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 at the end of June. The negotiations over the federal debt ceiling sapped confidence. It was immediately followed by Standard & Poor’s decision to downgrade the U.S. credit rating on long-term debt, which caused a severe market reaction in August and September. All along the way, we saw continuing problems in Europe. In several nations, including Greece, Ireland, and Portugal, it appeared government debt levels were becoming unsustainable, and this caused worries for banks that owned significant amounts of government bonds. Policymakers developed stopgap measures, but failed to put forward a convincing, comprehensive plan. There remains the possibility that a nation might default and that financial institutions will be compelled to realize losses on bad debt. In this environment, were you able to findopportunities? Yes, the fundamental philosophy of this fund is to provide consistent diversification as we actively seek out opportunities in over 10 asset classes. We adjust the mix on a dynamic basis to pursue opportunities and to moderate risk. Short-term risks are a consideration, but we also have medium-and long-term time horizons that help us identify opportunities that short-term thinking might ignore. For the year as a whole, a lot of the best opportunities, we felt, were in fixed-income sectors and in the U.S. stock market. What were the major influences on performance? A lot of the fund’s performance strength this year came from fixed-income securities, which have a strategic weighting of about 70% in the portfolio. In the first half of the year, security selection was particularly effective in this asset class. High-yield corporate bonds and non-agency mortgage-backed securities continued to recover from the levels they had reached during the 2008 financial crisis. Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Unfortunately, these sectors did not perform as well in the later months of the period, when fears of a recession caused the market to shun securities that might carry credit risk or default risk. With disappointing results in this area, combined with the funds strategic equity weighting, results for the annual period fell behind the funds primary benchmark, the Barclays Capital U.S. Aggregate Bond Index, which tracks investment-grade bonds. At the same time, however, our decision to maintain an overweight position in fixed-income securities helped relative results. Most of our fixed-income holdings had better results than equities in the later months of the period, and so our overweight to the sector was beneficial. Could you give some other examples of your allocation decisions? Over the course of the year, we gradually shifted from an overweight position in small-cap U.S. equities, which were benefiting from the rising optimism about the recovery, to an underweight position. Smaller companies tend to be less able to diversify their business revenues in the face of a slowing economy. This decision helped results as small caps underperformed. Early in the annual period, the fund had an underweight position in U.S. large-cap equities. This hindered our relative results, as equities generally moved higher in the first half of the fiscal year. Fortunately, we also had an underweight position in large-cap equities near the end of the fiscal year. How did your security-selection decisionsaffect fund performance? For much of the annual period, our security selection in U.S. stocks had performed well, This table shows the funds top 10 individual holdings and the percentage of the funds net assets that each represented as of 9/30/11. Short-term holdings are excluded. Holdings will vary over time. 7 but in the last few months of the period it had an adverse impact on performance. This was the case for our international stock selection as well. As I mentioned, international markets generally underperformed as the European debt crisis intensified, and these problems spread to different points of the globe, allowing few places of refuge. What impact did foreign currency exposures have on fund results? Currency exposures also had a negative impact in the middle of the year. The fund had hedged exposure to the Japanese yen, but the currency rallied sharply in the aftermath of Japan’s earthquake and tsunami disasters. Since that point, currency hedging has been more helpful as the dollar has strengthened. One exception involved our hedges on the euro, which hurt performance as this currency remained strong despite the worsening crisis in the eurozone. We generally hedge a portion of our foreign currency exposure with forward currency contracts. By way of background, a forward currency contract-holder is obligated to buy or sell a specified quantity of the underlying currency at a specified price on a specified future date. What role do derivatives play in theportfolio? We use a variety of derivatives to establish exposures in the fund. I have already described that we use forward currency contracts as part of our currency hedging efforts. In addition, we purchase and write options to hedge pricing risk and prepayment risk, to generate income, and to enhance returns. We use futures contracts to equitize cash and manage exposure to market risk. We also use total return swaps to manage or hedge exposures to countries and sectors, as well as interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps enable us to hedge credit and market risk or to gain exposure to specific securities or groups of securities. Can you comment on the fund’s move to reduce its dividend? Yields have fallen in recent years, and this eventually feeds through to the fund. In June the fund’s monthly dividend rate for class A shares went from $0.017 per class A share to This chart shows how the fund’s top investment strategy weightings have changed over the past six months. Weightings are shown as a percentage of net assets and may not reflect the underlying security-specific sector risks within the fund. Holdings will vary over time. 8 $0.013, a reduction of 23.53%. This followed a larger cut in February. For other share classes the reduction amounts varied. What is your outlook for the global markets and for the fund? While the fund lagged its primary benchmark with flat results during this annual period, the strategic weighting in fixed-income securities helped it avoid much of the equity market volatility. In fact, over the past decade, as the bond market has outperformed stocks, favoring fixed-income securities has been beneficial. However, we think that as we move into the next year, the premium offered by equities may be more attractive. The benefits of the fund’s asset-class diversification should become even more pronounced, we feel, given the potential for equity market recovery, and the return opportunities we now see in high-yield credit sectors. We will continue to manage the allocations dynamically with the goal of adding to performance through activemanagement. Jeff, thanks for taking the time to comment on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Your fund’s name change to Putnam Dynamic Asset Allocation Conservative Fund, effective November 30, 2011, is intended to highlight the fund’s active management approach. The investment policy and strategy remain the same. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since1987. In addition to Jeff, your fund’s portfolio managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. IN THE NEWS U.S. corporations are holding more cash on their books than at any time in nearly 50 years. At the end of June, non-financial companies held more than $2 trillion in cash and other liquid assets, according to the Federal Reserve (the Fed). This marks an increase of more than $88 billion since the end of March. Cash accounted for 7.1% of all company assets, according to the Fed, the highest level since 1963. The Fed’s analysis does not include the substantial amount of cash that U.S. companies hold overseas. While critics are putting pressure on companies to use the cash to invest or create more jobs, others say the sizeable cash holdings could provide an important buffer for U.S. companies if European bank woes should spark a global financial crisis. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (2/7/94) (2/18/94) (9/1/94) (2/7/95) (1/21/03) (7/14/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.46% 5.11% 4.68% 4.68% 4.67% 4.67% 4.93% 4.72% 5.31% 5.74% 10 years 52.83 44.06 41.69 41.69 41.80 41.80 45.05 40.04 51.94 57.12 Annual average 4.33 3.72 3.55 3.55 3.55 3.55 3.79 3.42 4.27 4.62 5 years 12.47 5.95 8.74 6.90 8.67 8.67 10.00 6.19 12.24 14.54 Annual average 2.38 1.16 1.69 1.34 1.68 1.68 1.92 1.21 2.34 2.75 3 years 20.97 14.01 18.74 15.74 18.39 18.39 19.48 15.30 20.99 22.46 Annual average 6.55 4.47 5.89 4.99 5.79 5.79 6.11 4.86 6.56 6.99 1 year 0.84 –4.92 0.09 –4.77 0.22 –0.76 0.43 –3.12 0.68 1.21 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 9/30/11 Lipper Mixed-Asset Target Barclays Capital U.S. Putnam Conservative Allocation Conservative Aggregate Bond Index Blended Benchmark Funds category average* Annual average (life of fund) 6.32% —† 4.77% 10 years 73.49 72.45% 48.40 Annual average 5.66 5.60 3.96 5 years 37.17 25.16 14.61 Annual average 6.53 4.59 2.71 3 years 25.87 21.51 17.02 Annual average 7.97 6.71 5.33 1 year 5.26 3.50 0.97 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/11, there were 437, 382, 301, 102, and 14 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Conservative Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,169 and $14,180, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,004. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,194 and $15,712, respectively. 11 Fund price and distribution information For the 12-month period ended 9/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.334 $0.265 $0.266 $0.286 $0.310 $0.358 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/10 $9.08 $9.63 $9.02 $8.99 $9.00 $9.33 $9.27 $9.10 9/30/11 8.83 9.37 8.77 8.75 8.76 9.08 9.03 8.86 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/10* 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Annualized expense ratio for the six-month period ended 9/30/11† 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2011, to September 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.38 $9.03 $9.03 $7.81 $6.60 $4.16 Ending value (after expenses) $950.10 $947.20 $947.10 $948.30 $950.00 $952.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2011, use the following calculation method. To find the value of your investment on April 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.57 $9.35 $9.35 $8.09 $6.83 $4.31 Ending value (after expenses) $1,019.55 $1,015.79 $1,015.79 $1,017.05 $1,018.30 $1,020.81 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Putnam Conservative Blended Benchmark is administered by Putnam Management, and comprises 65% Barclays Capital U.S. Aggregate Bond Index, 25% Russell 3000 Index, 5% MSCI EAFE Index (ND), and 5% JPMorgan Developed High Yield Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, 15 including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). 16 The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. 17 The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Conservative Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 461, 397 and 302 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2011, Putnam employees had approximately $298,000,000 and the Trustees had approximately $65,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Asset Allocation: Conservative Portfolio: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Asset Allocation: Conservative Portfolio (the “fund”) at September 30, 2011 and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 15, 2011 21 The fund’s portfolio 9/30/11 COMMON STOCKS (27.6%)* Shares Value Basic materials (1.6%) Agrium, Inc. (Canada) 201 $13,399 Albemarle Corp. 8,100 327,240 Andersons, Inc. (The) 2,988 100,576 Archer Daniels-Midland Co. 682 16,920 Arkema (France) 171 9,947 BASF SE (Germany) 3,432 208,587 BHP Billiton, Ltd. (Australia) 13,134 437,482 Black Earth Farming, Ltd. SDR (Sweden) † 2,463 6,183 Boise, Inc. 8,694 44,948 Cambrex Corp. † 5,359 27,009 CF Industries Holdings, Inc. 136 16,781 China Agri-Industries Holdings, Ltd. (China) 10,000 6,142 China BlueChemical, Ltd. (China) 10,000 7,644 Cresud S.A.C.I.F. y A. ADR (Argentina) 503 5,442 Cytec Industries, Inc. 5,700 200,298 Domtar Corp. (Canada) 2,500 170,425 Fletcher Building, Ltd. (New Zealand) 24,482 142,436 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 22,900 697,305 Georgia Gulf Corp. † 1,051 14,535 Gold Resource Corp. S 1,458 24,276 Golden Agri-Resources, Ltd. (Singapore) 25,000 11,493 GrainCorp, Ltd. (Australia) 1,402 9,664 Incitec Pivot, Ltd. (Australia) 4,025 12,510 Innophos Holdings, Inc. 2,472 98,559 Innospec, Inc. † 1,303 31,546 International Flavors & Fragrances, Inc. 7,300 410,406 Intrepid Potash, Inc. † 320 7,958 K&S AG (Germany) 1,130 59,513 KapStone Paper and Packaging Corp. † 4,732 65,727 Koninklijke DSM NV (Netherlands) 4,904 213,566 Koppers Holdings, Inc. 1,670 42,769 KWS Saat AG (Germany) 26 4,835 L.B. Foster Co. Class A 780 17,339 Layne Christensen Co. † 2,159 49,873 LyondellBasell Industries NV Class A (Netherlands) 1,558 38,062 MeadWestvaco Corp. 15,111 371,126 Minerals Technologies, Inc. 679 33,454 Monsanto Co. 8,821 529,613 Mosaic Co. (The) 235 11,508 NewMarket Corp. 276 41,916 Nitto Denko Corp. (Japan) 13,100 516,352 Nufarm, Ltd. (Australia) † 2,007 8,177 OM Group, Inc. † S 3,147 81,728 PolyOne Corp. 4,924 52,736 Potash Corp. of Saskatchewan, Inc. (Canada) 687 29,692 22 COMMON STOCKS (27.6%)* cont. Shares Value Basic materials cont. PPG Industries, Inc. 8,900 $628,874 PT Astra Agro Lestari Tbk (Indonesia) 3,000 6,490 Rare Element Resources, Ltd. (Canada) † S 3,873 19,675 Rio Tinto PLC (United Kingdom) 10,471 463,296 Rio Tinto, Ltd. (Australia) 9,377 550,391 Sealed Air Corp. 10,600 177,020 Sinofert Holdings, Ltd. (China) 18,000 4,592 SLC Agricola SA (Brazil) 508 4,220 Sociedad Quimica y Minera de Chile SA ADR (Chile) 463 22,136 Syngenta AG (Switzerland) † 2,300 596,495 Taiwan Fertilizer Co., Ltd. (Taiwan) 4,000 9,686 Vale Fertilizantes SA (Preference) (Brazil) 1,278 16,499 Vilmorin & Cie (France) 59 5,772 Viterra, Inc. (Canada) 1,128 11,140 voestalpine AG (Austria) 8,091 234,904 W.R. Grace & Co. † 4,384 145,987 Weyerhaeuser Co. R 13,500 209,925 Wilmar International, Ltd. (Singapore) 4,000 15,882 Yara International ASA (Norway) 389 14,891 Capital goods (2.0%) ABB, Ltd. (Switzerland) † 35,434 605,800 AGCO Corp. † 613 21,191 Aisin Seiki Co., Ltd. (Japan) 7,900 262,615 American Axle & Manufacturing Holdings, Inc. † 2,193 16,733 Applied Industrial Technologies, Inc. 2,864 77,786 Autoliv, Inc. (Sweden) 4,300 208,550 AZZ, Inc. 555 21,517 Canon, Inc. (Japan) 8,600 389,567 Cascade Corp. 1,447 48,315 Chart Industries, Inc. † 2,004 84,509 CNH Global NV (Netherlands) † 422 11,073 Deere & Co. 329 21,244 Douglas Dynamics, Inc. 1,922 24,563 Dover Corp. 14,876 693,222 Duoyuan Global Water, Inc. ADR (China) † F S 7,129 27,661 DXP Enterprises, Inc. † 1,626 30,618 Emerson Electric Co. 19,317 797,985 ESCO Technologies, Inc. 1,044 26,622 Esterline Technologies Corp. † 611 31,674 European Aeronautic Defense and Space Co. NV (France) 8,887 249,748 Exide Technologies † 3,756 15,024 Franklin Electric Co., Inc. 1,155 41,903 Generac Holdings, Inc. † 874 16,440 Hitachi, Ltd. (Japan) 134,000 666,869 Honeywell International, Inc. 21,800 957,238 Kadant, Inc. † 892 15,842 23 COMMON STOCKS (27.6%)* cont. Shares Value Capital goods cont. Lindsay Corp. 490 $26,362 LMI Aerospace, Inc. † 1,280 21,837 Lockheed Martin Corp. 10,903 791,994 LSB Industries, Inc. † 1,530 43,865 Meritor, Inc. † 1,340 9,460 Mitsubishi Electric Corp. (Japan) 62,000 549,418 NACCO Industries, Inc. Class A 202 12,807 National Presto Industries, Inc. 283 24,596 Newport Corp. † 1,220 13,188 Parker Hannifin Corp. 11,400 719,682 Polypore International, Inc. † 1,322 74,719 Powell Industries, Inc. † 1,003 31,063 Raytheon Co. 17,031 696,057 Regal-Beloit Corp. 7,300 331,274 SembCorp Industries, Ltd. (Singapore) 69,000 178,223 Singapore Technologies Engineering, Ltd. (Singapore) 28,000 59,409 SKF AB Class B (Sweden) 23,194 438,858 Societe BIC SA (France) 2,393 203,953 Standard Motor Products, Inc. 2,487 32,256 Tetra Tech, Inc. † 2,335 43,758 Thomas & Betts Corp. † 2,202 87,882 TriMas Corp. † 4,097 60,840 United Technologies Corp. 2,316 162,954 Valmont Industries, Inc. 1,189 92,671 Zebra Technologies Corp. Class A † 1,148 35,519 Communication services (1.6%) ADTRAN, Inc. 2,245 59,403 Allot Communications, Ltd. (Israel) † 1,405 13,699 American Tower Corp. Class A † 9,100 489,580 Aruba Networks, Inc. † 1,206 25,217 AT&T, Inc. 28,991 826,823 BroadSoft, Inc. † 736 22,338 BT Group PLC (United Kingdom) 224,760 603,598 Cincinnati Bell, Inc. † 27,931 86,307 Deutsche Telekom AG (Germany) 14,119 166,364 DIRECTV Class A † 21,303 900,052 EchoStar Corp. Class A † 7,817 176,742 France Telecom SA (France) 17,976 295,261 GeoEye, Inc. † 1,024 29,030 HSN, Inc. † 883 29,254 IAC/InterActiveCorp. † 22,900 905,695 InterDigital, Inc. 420 19,564 Iridium Communications, Inc. † S 7,239 44,882 Loral Space & Communications, Inc. † 855 42,836 MetroPCS Communications, Inc. † 9,700 84,487 NeuStar, Inc. Class A † 2,024 50,883 24 COMMON STOCKS (27.6%)* cont. Shares Value Communication services cont. NII Holdings, Inc. † 20,080 $541,156 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 15,700 754,994 NTELOS Holdings Corp. 2,400 42,552 Premiere Global Services, Inc. † 2,927 18,791 Qualcomm, Inc. 4,905 238,530 Tele2 AB Class B (Sweden) 8,348 153,259 Telecom Corp. of New Zealand, Ltd. (New Zealand) 197,237 390,539 USA Mobility, Inc. 2,480 32,736 Verizon Communications, Inc. 37,532 1,381,178 Conglomerates (0.3%) 3M Co. 1,551 111,346 General Electric Co. 65,115 992,353 Marubeni Corp. (Japan) 11,000 61,550 Siemens AG (Germany) 2,309 208,951 SPX Corp. 8,046 364,564 Consumer cyclicals (3.6%) 99 Cents Only Stores † 2,063 38,000 Advance America Cash Advance Centers, Inc. 2,476 18,223 Advance Auto Parts, Inc. 7,300 424,130 Aeropostale, Inc. † 616 6,659 Alliance Data Systems Corp. † 636 58,957 AMERCO † 184 11,491 ANN, Inc. † 2,700 61,668 Arbitron, Inc. 684 22,627 Ascena Retail Group, Inc. † 1,785 48,320 Audiovox Corp. Class A † 7,874 43,228 Bayerische Motoren Werke (BMW) AG (Germany) 1,086 72,080 Big Lots, Inc. † 2,307 80,353 Brunswick Corp. 2,665 37,417 Bunzl PLC (United Kingdom) 11,881 141,373 Burberry Group PLC (United Kingdom) 25,093 455,051 Cash America International, Inc. 789 40,365 Cato Corp. (The) Class A 834 18,815 Christian Dior SA (France) 677 75,864 Coach, Inc. 10,082 522,550 Compass Group PLC (United Kingdom) 11,751 95,198 Conn’s, Inc. † S 4,369 31,369 Daimler AG (Registered Shares) (Germany) 4,363 193,581 Deluxe Corp. S 2,758 51,299 Digital Generation, Inc. † 1,415 23,984 Dillards, Inc. Class A 872 37,915 DSW, Inc. Class A 2,628 121,361 Dun & Bradstreet Corp. (The) 7,300 447,198 Elders, Ltd. (Australia) † 12,016 3,324 Expedia, Inc. 17,000 437,750 25 COMMON STOCKS (27.6%)* cont. Shares Value Consumer cyclicals cont. Express, Inc. 1,378 $27,960 EZCORP, Inc. Class A † 3,673 104,827 FelCor Lodging Trust, Inc. † R 8,143 18,973 Finish Line, Inc. (The) Class A 3,936 78,681 First Cash Financial Services, Inc. † 317 13,298 Foot Locker, Inc. 21,700 435,953 GameStop Corp. Class A † S 19,357 447,147 Genesco, Inc. † 932 48,026 Global Payments, Inc. 2,405 97,138 GNC Holdings, Inc. Class A † 4,376 88,045 Gordmans Stores, Inc. † 763 9,133 Harman International Industries, Inc. 8,100 231,498 Healthcare Services Group, Inc. 2,865 46,241 Helen of Troy, Ltd. (Bermuda) † 602 15,122 Hillenbrand, Inc. 3,169 58,310 Iconix Brand Group, Inc. † 1,768 27,934 Indofood Agri Resources, Ltd. (Singapore) † 4,000 3,713 Industria de Diseno Textil (Inditex) SA (Spain) 3,163 271,327 Interpublic Group of Companies, Inc. (The) 43,500 313,200 Intersections, Inc. 1,214 15,600 Jos. A. Bank Clothiers, Inc. † 865 40,335 Kimberly-Clark Corp. 14,100 1,001,241 Kingfisher PLC (United Kingdom) 45,032 172,931 Knology, Inc. † 6,645 86,252 La-Z-Boy, Inc. † 5,033 37,295 Leapfrog Enterprises, Inc. † 9,476 31,934 Limited Brands, Inc. 19,000 731,690 M6-Metropole Television (France) 5,788 94,289 Maidenform Brands, Inc. † 2,122 49,676 MasTec, Inc. † 2,742 48,287 Men’s Wearhouse, Inc. (The) 1,117 29,131 Moody’s Corp. 6,254 190,434 National CineMedia, Inc. 3,332 48,347 News Corp. Class A 17,941 277,547 Next PLC (United Kingdom) 19,068 747,734 Nu Skin Enterprises, Inc. Class A 1,220 49,434 Omnicom Group, Inc. 17,100 629,964 OPAP SA (Greece) 10,296 104,641 Perry Ellis International, Inc. † 2,510 47,188 Peugeot SA (France) 16,262 346,576 PVH Corp. 516 30,052 R. R. Donnelley & Sons Co. 17,600 248,512 Randstad Holding NV (Netherlands) 1,522 48,633 Rent-A-Center, Inc. 1,019 27,972 Select Comfort Corp. † 2,401 33,542 Signet Jewelers, Ltd. (Bermuda) † 882 29,812 26 COMMON STOCKS (27.6%)* cont. Shares Value Consumer cyclicals cont. Sinclair Broadcast Group, Inc. Class A 7,785 $55,818 Sonic Automotive, Inc. Class A 10,472 112,993 Sony Corp. (Japan) 23,100 443,578 Sotheby’s Holdings, Inc. Class A 684 18,858 Steven Madden, Ltd. † 3,502 105,410 Suzuki Motor Corp. (Japan) 15,600 343,364 Swire Pacific, Ltd. (Hong Kong) 43,500 446,810 Time Warner, Inc. 27,055 810,838 TJX Cos., Inc. (The) 16,100 893,067 TNS, Inc. † 2,980 56,024 Town Sports International Holdings, Inc. † 3,624 26,310 Trump Entertainment Resorts, Inc. F 115 489 TRW Automotive Holdings Corp. † 5,700 186,561 Valeo SA (France) 5,348 224,954 ValueClick, Inc. † 980 15,249 VF Corp. 5,278 641,383 Viacom, Inc. Class B 12,558 486,497 Volkswagen AG (Preference) (Germany) 1,818 240,925 Wal-Mart Stores, Inc. 30,747 1,595,769 Walt Disney Co. (The) 5,300 159,848 Warnaco Group, Inc. (The) † 1,533 70,656 Williams-Sonoma, Inc. 11,500 354,085 Consumer staples (2.9%) AFC Enterprises † 9,259 109,534 American Greetings Corp. Class A 1,796 33,226 Associated British Foods PLC (United Kingdom) 3,663 62,939 Avis Budget Group, Inc. † 6,076 58,755 Beacon Roofing Supply, Inc. † 3,176 50,784 BRF — Brasil Foods SA ADR (Brazil) 695 12,183 Brinker International, Inc. 3,425 71,651 Bunge, Ltd. 264 15,389 CEC Entertainment, Inc. 419 11,929 Chaoda Modern Agriculture Holdings, Ltd. (China) 22,000 2,926 Cheesecake Factory, Inc. (The) † 855 21,076 Chiquita Brands International, Inc. † 191 1,593 Coca-Cola Bottling Co. Consolidated 391 21,685 Coca-Cola Co. (The) 11,200 756,672 Core-Mark Holding Co., Inc. † 1,018 31,181 Corn Products International, Inc. 282 11,066 Costco Wholesale Corp. 3,000 246,360 CVS Caremark Corp. 15,600 523,848 Darling International, Inc. † 1,703 21,441 DineEquity, Inc. † 1,978 76,133 Domino’s Pizza, Inc. † 2,685 73,166 Dr. Pepper Snapple Group, Inc. 20,500 794,990 Elizabeth Arden, Inc. † 3,145 89,444 27 COMMON STOCKS (27.6%)* cont. Shares Value Consumer staples cont. Energizer Holdings, Inc. † 4,434 $294,595 Genuine Parts Co. 11,100 563,880 Geo Group, Inc. (The) † 2,959 54,919 Glanbia PLC (Ireland) 749 4,459 Heineken Holding NV (Netherlands) 4,500 173,876 IOI Corp. Bhd (Malaysia) 7,000 10,113 Jack in the Box, Inc. † 1,602 31,912 Japan Tobacco, Inc. (Japan) 80 373,456 Kao Corp. (Japan) 9,400 261,628 Kerry Group PLC Class A (Ireland) 4,650 163,073 Koninklijke Ahold NV (Netherlands) 46,911 552,515 Kroger Co. (The) 18,700 410,652 Kuala Lumpur Kepong Bhd (Malaysia) 1,700 11,089 Lincoln Educational Services Corp. 1,252 10,129 Lorillard, Inc. 4,100 453,870 Maple Leaf Foods, Inc. (Canada) 531 5,788 McDonald’s Corp. 4,089 359,096 MEIJI Holdings Co., Ltd. (Japan) 3,600 170,618 MWI Veterinary Supply, Inc. † 429 29,524 Nestle SA (Switzerland) 3,916 215,502 Nippon Meat Packers, Inc. (Japan) 44,000 571,864 Olam International, Ltd. (Singapore) 3,000 5,120 Omega Protein Corp. † 2,084 18,923 Papa John’s International, Inc. † 866 26,326 PepsiCo, Inc. 7,880 487,772 Philip Morris International, Inc. 20,595 1,284,716 Prestige Brands Holdings, Inc. † 3,700 33,485 Procter & Gamble Co. (The) 18,217 1,150,950 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 24,500 5,614 Reckitt Benckiser Group PLC (United Kingdom) 11,252 569,906 Safeway, Inc. 36,203 602,056 Sally Beauty Holdings, Inc. † 2,210 36,686 Shutterfly, Inc. † 309 12,725 Smithfield Foods, Inc. † 336 6,552 Spartan Stores, Inc. 1,736 26,873 Spectrum Brands Holdings, Inc. † 2,366 55,885 Tate & Lyle PLC (United Kingdom) 956 9,266 Tesco PLC (United Kingdom) 13,358 78,280 Tyson Foods, Inc. Class A 513 8,906 Unilever NV (Netherlands) GDR 12,498 396,527 Unilever PLC (United Kingdom) 2,191 68,760 USANA Health Sciences, Inc. † 802 22,055 W.W. Grainger, Inc. S 6,100 912,194 Walgreen Co. 13,700 450,593 Wolseley PLC (Switzerland) 21,088 525,907 Yamazaki Baking Co., Inc. (Japan) 28,000 425,318 28 COMMON STOCKS (27.6%)* cont. Shares Value Energy (2.7%) BP PLC (United Kingdom) 43,847 $263,471 Caltex Australia, Ltd. (Australia) 20,215 208,865 Cameron International Corp. † 19,200 797,568 Chevron Corp. 12,117 1,121,065 Cimarex Energy Co. 10,400 579,280 Clayton Williams Energy, Inc. † S 601 25,729 Compagnie Generale de Geophysique-Veritas (France) † 14,820 260,670 Complete Production Services, Inc. † 2,489 46,918 Compton Petroleum Corp. (Canada) † 4,859 29,032 ConocoPhillips 5,769 365,293 Contango Oil & Gas Co. † 712 38,954 CVR Energy, Inc. † 2,658 56,190 Deepocean Group (Shell) (acquired 6/9/11, cost $83,651) (Norway) ‡ 5,769 80,766 Energy Partners, Ltd. † 2,953 32,690 ENI SpA (Italy) 20,157 354,762 Exxon Mobil Corp. 42,778 3,106,966 Halliburton Co. 30,007 915,814 Helix Energy Solutions Group, Inc. † 5,621 73,635 Marathon Oil Corp. 16,100 347,438 Marathon Petroleum Corp. 8,050 217,833 Murphy Oil Corp. 13,100 578,496 Occidental Petroleum Corp. 1,845 131,918 Oceaneering International, Inc. 21,200 749,208 Peabody Energy Corp. 17,000 575,960 Petrofac, Ltd. (United Kingdom) 8,141 150,892 Petroquest Energy, Inc. † S 1,737 9,554 Rosetta Resources, Inc. † S 3,577 122,405 Royal Dutch Shell PLC Class B (United Kingdom) 14,671 456,511 Schlumberger, Ltd. 3,400 203,082 Stallion Oilfield Holdings, Ltd. 720 23,760 Statoil ASA (Norway) 31,673 679,332 Stone Energy Corp. † 5,067 82,136 Swift Energy Co. † 1,601 38,968 TETRA Technologies, Inc. † 2,571 19,848 Unit Corp. † 959 35,406 Vaalco Energy, Inc. † 5,161 25,082 Valero Energy Corp. 43,400 771,652 W&T Offshore, Inc. 2,429 33,423 Walter Energy, Inc. 2,250 135,023 Western Refining, Inc. † 2,234 27,836 Financials (4.1%) 3i Group PLC (United Kingdom) 28,436 82,871 Affiliated Managers Group † 4,400 343,420 Aflac, Inc. 9,000 314,550 Agree Realty Corp. R 1,588 34,587 AIA Group, Ltd. (Hong Kong) 59,200 167,611 29 COMMON STOCKS (27.6%)* cont. Shares Value Financials cont. Allianz SE (Germany) 1,532 $144,405 Allied World Assurance Co. Holdings AG 8,229 441,980 American Capital Agency Corp. R 1,188 32,195 American Equity Investment Life Holding Co. 5,373 47,014 American Express Co. 8,000 359,200 American Financial Group, Inc. 1,423 44,213 American Safety Insurance Holdings, Ltd. † 2,732 50,269 Annaly Capital Management, Inc. R 25,600 425,728 Anworth Mortgage Asset Corp. R 4,435 30,158 Arch Capital Group, Ltd. † 4,368 142,724 Arlington Asset Investment Corp. Class A 1,149 27,633 Ashford Hospitality Trust, Inc. R 4,239 29,758 Aspen Insurance Holdings, Ltd. 1,643 37,855 Assurant, Inc. 9,900 354,420 Assured Guaranty, Ltd. (Bermuda) 9,929 109,120 Australia & New Zealand Banking Group, Ltd. (Australia) 35,793 666,413 AvalonBay Communities, Inc. R 1,300 148,265 Aviva PLC (United Kingdom) 9,539 45,155 Banca Monte dei Paschi di Siena SpA (Italy) 142,550 79,454 Banco Latinoamericano de Exportaciones SA Class E (Panama) 3,881 59,108 Bank of America Corp. 70,161 429,385 Bank of Marin Bancorp. 702 23,194 Bank of the Ozarks, Inc. 3,876 81,125 Barclays PLC (United Kingdom) 146,204 359,561 Berkshire Hathaway, Inc. Class B † 8,600 610,944 BNP Paribas SA (France) 9,332 370,003 Broadridge Financial Solutions, Inc. 25,300 509,542 Cardtronics, Inc. † 1,785 40,912 CBL & Associates Properties, Inc. R 4,309 48,950 CBOE Holdings, Inc. 1,673 40,938 Cheung Kong Holdings, Ltd. (Hong Kong) 9,000 96,096 Chubb Corp. (The) 4,500 269,955 Citigroup, Inc. 27,084 693,892 Citizens & Northern Corp. 2,110 31,355 CNO Financial Group, Inc. † 7,312 39,558 Commerzbank AG (Germany) † 24,393 61,509 CommonWealth REIT R 8,147 154,549 Community Bank System, Inc. 1,576 35,759 CubeSmart R 2,667 22,750 Deutsche Bank AG (Germany) 7,314 255,263 DFC Global Corp. † 1,662 36,315 E*Trade Financial Corp. † 4,317 39,328 East West Bancorp, Inc. 4,649 69,317 Education Realty Trust, Inc. R 2,653 22,789 Endurance Specialty Holdings, Ltd. (Bermuda) 7,500 256,125 Equity Residential Trust R 2,900 150,423 30 COMMON STOCKS (27.6%)* cont. Shares Value Financials cont. Extra Space Storage, Inc. R 1,338 $24,927 Fifth Third Bancorp 25,400 256,540 Financial Institutions, Inc. 2,183 31,130 First Financial Bancorp 2,462 33,976 First Industrial Realty Trust † R 2,943 23,544 Flagstone Reinsurance Holdings SA (Luxembourg) 4,007 31,054 Flushing Financial Corp. 3,768 40,694 Glimcher Realty Trust R 6,259 44,314 Goldman Sachs Group, Inc. (The) 3,300 312,015 Hang Lung Group, Ltd. (Hong Kong) 60,000 304,819 Hartford Financial Services Group, Inc. (The) 23,700 382,518 Heartland Financial USA, Inc. 1,467 20,802 Home Bancshares, Inc. 1,603 34,016 HSBC Holdings PLC (London Exchange) (United Kingdom) 58,004 442,876 Hudson City Bancorp, Inc. 35,800 202,628 Huntington Bancshares, Inc. 41,200 197,760 Interactive Brokers Group, Inc. Class A 1,993 27,762 International Bancshares Corp. 2,582 33,953 Intesa Sanpaolo SpA (Italy) 232,751 364,287 Invesco Mortgage Capital, Inc. R 1,702 24,049 Israel Corp., Ltd. (The) (Israel) 459 296,786 JPMorgan Chase & Co. 34,082 1,026,550 Kinnevik Investment AB Class B (Sweden) 14,229 264,714 Lexington Realty Trust R 5,993 39,194 Lloyds Banking Group PLC (United Kingdom) † 859,242 456,455 LTC Properties, Inc. R 2,347 59,426 Maiden Holdings, Ltd. (Bermuda) 3,643 26,922 MainSource Financial Group, Inc. 3,264 28,462 MarketAxess Holdings, Inc. 399 10,382 Merchants Bancshares, Inc. 1,001 26,807 MFA Financial, Inc. R 3,750 26,325 Mission West Properties R 3,079 23,370 Mizuho Financial Group, Inc. (Japan) 296,000 427,774 Morgan Stanley 24,900 336,150 Nasdaq OMX Group, Inc. (The) † 14,900 344,786 National Australia Bank, Ltd. (Australia) 13,267 282,583 National Financial Partners Corp. † 1,773 19,397 National Health Investors, Inc. R 2,524 106,336 Nelnet, Inc. Class A 1,968 36,959 Newcastle Investment Corp. R 8,225 33,476 Omega Healthcare Investors, Inc. R 1,757 27,989 Oriental Financial Group (Puerto Rico) 2,761 26,699 PNC Financial Services Group, Inc. 15,300 737,307 Popular, Inc. (Puerto Rico) † 13,241 19,862 Portfolio Recovery Associates, Inc. † 432 26,879 Protective Life Corp. 1,693 26,462 31 COMMON STOCKS (27.6%)* cont. Shares Value Financials cont. PS Business Parks, Inc. R 1,146 $56,773 Rayonier, Inc. R 19,050 700,850 RenaissanceRe Holdings, Ltd. 3,106 198,163 Republic Bancorp, Inc. Class A 800 14,168 Saul Centers, Inc. R 841 28,434 Simon Property Group, Inc. R 2,500 274,950 Southside Bancshares, Inc. 2,546 45,853 Standard Chartered PLC (United Kingdom) 5,643 112,837 Starwood Property Trust, Inc. R 1,271 21,810 State Street Corp. 5,100 164,016 Swiss Life Holding AG (Switzerland) † 2,805 306,935 Symetra Financial Corp. 3,647 29,723 Tokio Marine Holdings, Inc. (Japan) 20,000 507,267 Transatlantic Holdings, Inc. 580 28,142 Travelers Cos., Inc. (The) 3,900 190,047 U.S. Bancorp 21,800 513,172 Universal Health Realty Income Trust R 552 18,553 Urstadt Biddle Properties, Inc. Class A R 1,750 27,948 Virginia Commerce Bancorp, Inc. † 5,351 31,410 Washington Banking Co. 2,109 20,521 Webster Financial Corp. 1,658 25,367 Wells Fargo & Co. 22,483 542,290 Westfield Retail Trust (Australia) R 94,079 218,793 Westpac Banking Corp. (Australia) 17,509 337,376 Wheelock and Co., Ltd. (Hong Kong) 29,000 84,803 World Acceptance Corp. † 655 36,647 Health care (3.5%) Abbott Laboratories 5,600 286,384 Aetna, Inc. 18,579 675,347 Air Methods Corp. † 310 19,738 Akorn, Inc. † 2,135 16,674 Allergan, Inc. 11,900 980,322 Amedisys, Inc. † 530 7,855 AmerisourceBergen Corp. 14,700 547,869 AmSurg Corp. † 1,429 32,153 AstraZeneca PLC (United Kingdom) 19,231 853,041 AVEO Pharmaceuticals, Inc. † 1,401 21,561 Bayer AG (Germany) 930 51,195 BioMarin Pharmaceuticals, Inc. † S 1,041 33,177 Cardinal Health, Inc. 15,900 665,892 Centene Corp. † 1,637 46,933 Coloplast A/S Class B (Denmark) 1,044 150,936 Computer Programs & Systems, Inc. 605 40,021 Conmed Corp. † 2,885 66,384 Cooper Companies, Inc. (The) 855 67,673 Cubist Pharmaceuticals, Inc. † 2,379 84,026 32 COMMON STOCKS (27.6%)* cont. Shares Value Health care cont. Elan Corp. PLC ADR (Ireland) † 13,219 $139,196 Eli Lilly & Co. 19,453 719,177 Endo Pharmaceuticals Holdings, Inc. † 2,632 73,670 Forest Laboratories, Inc. † 23,824 733,541 Gentiva Health Services, Inc. † 1,050 5,796 Gilead Sciences, Inc. † 25,500 989,400 GlaxoSmithKline PLC (United Kingdom) 37,993 785,855 Greatbatch, Inc. † 1,430 28,614 Health Net, Inc. † 9,000 213,390 HealthSpring, Inc. † 1,132 41,273 Healthways, Inc. † 1,678 16,495 Hi-Tech Pharmacal Co., Inc. † 1,315 44,184 Human Genome Sciences, Inc. † 1,584 20,101 Humana, Inc. 8,600 625,478 Impax Laboratories, Inc. † 2,867 51,348 InterMune, Inc. † 1,042 21,048 ISTA Pharmaceuticals, Inc. † 6,968 24,040 Jazz Pharmaceuticals, Inc. † 4,226 175,464 Johnson & Johnson 17,109 1,090,014 Kensey Nash Corp. † 1,390 34,055 Kindred Healthcare, Inc. † 2,446 21,085 Laboratory Corp. of America Holdings † 5,300 418,965 Lincare Holdings, Inc. 1,243 27,968 Magellan Health Services, Inc. † 1,610 77,763 Medco Health Solutions, Inc. † 14,300 670,527 Medicines Co. (The) † 1,608 23,927 Medicis Pharmaceutical Corp. Class A 1,493 54,465 Merck & Co., Inc. 15,688 513,154 Metropolitan Health Networks, Inc. † 3,739 16,975 Molina Healthcare, Inc. † 2,330 35,975 Momenta Pharmaceuticals, Inc. † 923 10,615 Neurocrine Biosciences, Inc. † 3,597 21,510 Novartis AG (Switzerland) 8,846 494,237 Omnicare, Inc. 3,186 81,020 Onyx Pharmaceuticals, Inc. † 827 24,818 OraSure Technologies, Inc. † 11,475 91,341 Orion Oyj Class B (Finland) 5,807 117,090 Par Pharmaceutical Cos., Inc. † 4,279 113,907 Pfizer, Inc. 45,369 802,124 Questcor Pharmaceuticals, Inc. † 994 27,096 Roche Holding AG (Switzerland) 1,189 191,500 RTI Biologics, Inc. † 9,855 32,423 Salix Pharmaceuticals, Ltd. † 792 23,443 Sanofi (France) 12,032 791,337 Sciclone Pharmaceuticals, Inc. † 3,062 11,666 Sequenom, Inc. † 4,324 22,009 33 COMMON STOCKS (27.6%)* cont. Shares Value Health care cont. Sirona Dental Systems, Inc. † 622 $26,379 SonoSite, Inc. † 2,102 63,775 Spectrum Pharmaceuticals, Inc. † 1,788 13,642 STAAR Surgical Co. † 3,465 27,027 Suzuken Co., Ltd. (Japan) 4,900 131,596 Synthes, Inc. (Switzerland) 1,368 221,436 Thoratec Corp. † 867 28,299 United Therapeutics Corp. † 536 20,095 UnitedHealth Group, Inc. 25,058 1,155,675 Viropharma, Inc. † 4,953 89,501 Waters Corp. † 10,000 754,900 Watson Pharmaceuticals, Inc. † 1,612 110,019 WellCare Health Plans, Inc. † 623 23,662 Technology (3.8%) Acacia Research — Acacia Technologies (Tracking Stock) † 1,867 67,193 Accenture PLC Class A 14,400 758,592 Acme Packet, Inc. † 462 19,677 Actuate Corp. † 8,999 49,674 Amdocs, Ltd. (United Kingdom) † 10,813 293,249 Amkor Technologies, Inc. † 3,193 13,921 Analog Devices, Inc. 10,700 334,375 Anixter International, Inc. 1,329 63,048 Apple, Inc. † 9,017 3,437,100 Applied Materials, Inc. 76,400 790,740 Brooks Automation, Inc. 2,709 22,078 CA, Inc. 16,500 320,265 CACI International, Inc. Class A † 558 27,867 Cavium, Inc. † 468 12,641 Ceva, Inc. † 1,296 31,506 Cirrus Logic, Inc. † 2,119 31,234 Cisco Systems, Inc. 34,239 530,362 Coherent, Inc. † 323 13,876 Computershare, Ltd. (Australia) 7,627 54,447 Cypress Semiconductor Corp. † 1,997 29,895 Dell, Inc. † 44,602 631,118 DST Systems, Inc. 1,310 57,417 EnerSys † 2,206 44,164 Entegris, Inc. † 6,656 42,465 Entropic Communications, Inc. † 10,094 41,688 F-Secure OYJ (Finland) 7,286 19,008 F5 Networks, Inc. † 347 24,654 Fair Isaac Corp. 2,732 59,640 Fairchild Semiconductor Intl., Inc. † 4,553 49,172 FEI Co. † 2,526 75,679 Fujitsu, Ltd. (Japan) 103,000 485,503 Google, Inc. Class A † 1,393 716,531 34 COMMON STOCKS (27.6%)* cont. Shares Value Technology cont. GT Advanced Technologies, Inc. † 2,665 $18,708 Harris Corp. 17,300 591,141 Hewlett-Packard Co. 25,831 579,906 IBM Corp. 8,795 1,539,389 Infineon Technologies AG (Germany) 24,712 182,296 Infospace, Inc. † 2,019 16,879 Integrated Silicon Solutions, Inc. † 1,313 10,255 Intel Corp. 30,139 642,865 KEMET Corp. † 2,435 17,410 L-3 Communications Holdings, Inc. 9,700 601,109 Lexmark International, Inc. Class A † 937 25,327 LTX-Credence Corp. † 2,494 13,193 Magma Design Automation, Inc. † 7,490 34,080 Manhattan Associates, Inc. † 685 22,660 Microsoft Corp. 94,539 2,353,103 MicroStrategy, Inc. † 384 43,803 Monotype Imaging Holdings, Inc. † 3,076 37,312 Nanometrics, Inc. † 1,485 21,533 NIC, Inc. 1,771 20,278 Nova Measuring Instruments, Ltd. (Israel) † 4,471 24,009 Novellus Systems, Inc. † 8,700 237,162 Omnivision Technologies, Inc. † 1,585 22,253 Oracle Corp. 17,386 499,674 PC-Tel, Inc. † 1,489 9,157 Photronics, Inc. † 5,060 25,199 Plantronics, Inc. 798 22,703 Polycom, Inc. † 2,636 48,423 QLogic Corp. † 34,150 433,022 RF Micro Devices, Inc. † 9,354 59,304 SAP AG (Germany) 1,304 66,583 Seagate Technology 22,600 232,328 Silicon Graphics International Corp. † 1,497 17,844 Skyworks Solutions, Inc. † 1,461 26,210 Sourcefire, Inc. † S 2,620 70,111 STEC, Inc. † 4,796 48,631 Synchronoss Technologies, Inc. † S 1,191 29,668 Tech Data Corp. † 2,283 98,694 TeleCommunication Systems, Inc. Class A † 7,923 27,334 Teradata Corp. † 11,400 610,242 Teradyne, Inc. † 40,400 444,804 TIBCO Software, Inc. † 2,925 65,491 Trend Micro, Inc. (Japan) 3,300 103,066 TTM Technologies, Inc. † 3,067 29,167 Unisys Corp. † 693 10,873 Verint Systems, Inc. † 1,595 41,933 Websense, Inc. † 1,080 18,684 35 COMMON STOCKS (27.6%)* cont. Shares Value Technology cont. Western Digital Corp. † 9,900 $254,628 Zix Corp. † 2,936 7,839 Transportation (0.4%) Alaska Air Group, Inc. † 1,303 73,346 Alexander & Baldwin, Inc. 1,824 66,631 Central Japan Railway Co. (Japan) 75 653,862 ComfortDelgro Corp., Ltd. (Singapore) 82,000 81,602 Genesee & Wyoming, Inc. Class A † 1,948 90,621 International Consolidated Airlines Group SA (United Kingdom) † 36,633 86,397 United Continental Holdings, Inc. † 25,000 484,500 US Airways Group, Inc. † S 4,911 27,011 Wabtec Corp. 648 34,260 Yangzijiang Shipbuilding Holdings, Ltd. (China) 486,000 324,242 Utilities and power (1.1%) AES Corp. (The) † 37,829 369,211 Alliant Energy Corp. 5,543 214,403 Ameren Corp. 5,300 157,781 American Electric Power Co., Inc. 7,164 272,375 Chubu Electric Power, Inc. (Japan) 3,200 60,209 CMS Energy Corp. 10,600 209,774 DPL, Inc. 11,800 355,652 Enel SpA (Italy) 54,850 243,084 Energias de Portugal (EDP) SA (Portugal) 140,172 431,240 Entergy Corp. 4,800 318,192 Exelon Corp. 20,500 873,505 NRG Energy, Inc. † 11,400 241,794 Public Power Corp. SA (Greece) 4,788 38,367 Red Electrica Corp. SA (Spain) 13,392 612,162 RWE AG (Germany) 2,605 96,084 TECO Energy, Inc. 33,500 573,855 Toho Gas Co., Ltd. (Japan) 19,000 124,808 Westar Energy, Inc. 7,631 201,611 Total common stocks (cost $133,098,953) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (26.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (7.2%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, October 1, 2041 $34,000,000 $36,943,125 U.S. Government Agency Mortgage Obligations (19.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, December 1, 2040 856,557 880,380 Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 168,396 186,868 5 1/2s, TBA, October 1, 2041 36,000,000 39,074,062 36 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (26.2%)* cont. Principal amount Value Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, October 1, 2041 $15,000,000 $15,914,063 4s, TBA, October 1, 2041 6,000,000 6,288,750 4s, TBA, October 1, 2026 25,000,000 26,359,375 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 968,438 995,978 3 1/2s, TBA, October 1, 2041 8,000,000 8,216,250 Total U.S. government and agency mortgage obligations (cost $134,531,261) U.S. TREASURY OBLIGATIONS (0.3%)* Principal amount Value U.S. Treasury Inflation Protected Securities 3s, July 15, 2012 i $252,544 $261,273 1 7/8s, July 15, 2013 i 190,652 200,291 1 1/4s, July 15, 2020 i 381,200 422,076 1 1/8s, January 15, 2021 i 523,584 573,110 U.S. Treasury Notes 1s July 15, 2013 i 273,000 277,070 Total U.S. treasury obligations (cost $1,733,820) CORPORATE BONDS AND NOTES (24.3%)* Principal amount Value Basic materials (1.5%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $255,000 $261,192 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 95,000 119,583 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 63,147 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 420,000 478,478 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 130,000 105,300 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 125,000 113,125 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 370,000 454,665 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 95,000 98,206 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 118,200 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 195,000 203,775 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 195,000 249,787 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 140,000 154,544 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 30,000 28,125 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 328,804 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.778s, 2014 110,000 110,335 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 180,000 180,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 105,000 99,225 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 97,125 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 442,000 473,493 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 50,000 36,625 37 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Basic materials cont. Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 $85,000 $70,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 115,000 110,113 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 150,000 145,875 International Paper Co. sr. unsec. notes 9 3/8s, 2019 135,000 166,413 International Paper Co. sr. unsec. notes 7.95s, 2018 30,000 34,651 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 332,269 Lyondell Chemical Co. sr. notes 11s, 2018 494,699 534,275 Momentive Performance Materials, Inc. notes 9s, 2021 185,000 126,725 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) † 80,000 59,400 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 150,000 148,125 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 20,000 19,450 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 265,000 259,700 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 135,000 — Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 372,778 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 175,000 223,585 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 40,000 40,400 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 5,000 6,232 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $160,000 153,600 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 30,000 27,300 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 240,000 252,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 40,000 40,900 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 110,000 109,450 Styrolution GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 100,000 99,132 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) $105,000 94,500 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 240,000 235,200 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 180,000 171,900 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 135,000 93,150 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 195,000 214,398 Capital goods (1.2%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 350,000 374,063 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 170,000 173,400 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 15,000 14,100 38 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Capital goods cont. American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 $164,000 $170,560 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 135,000 113,400 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 45,000 38,250 Berry Plastics Corp. notes 9 3/4s, 2021 95,000 80,750 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 450,000 510,292 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 190,000 191,900 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 90,000 90,000 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 64,879 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 $50,000 50,313 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 307,226 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 165,921 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 445,000 465,305 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 195,000 194,025 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 10,000 9,950 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 516,000 650,949 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 170,000 156,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 130,000 130,650 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 206,096 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 100,000 100,250 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 50,000 46,500 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 120,000 102,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 215,000 215,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 245,000 283,967 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 165,000 160,050 Terex Corp. sr. unsec. sub. notes 8s, 2017 175,000 154,875 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 210,000 205,800 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 150,000 156,000 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 135,000 137,363 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 505,295 Communication services (2.4%) Adelphia Communications Corp. escrow bonds zero %, 2012 125,000 200 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 45,000 46,125 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 198,840 American Tower Corp. sr. unsec. notes 7s, 2017 317,000 358,464 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 805,000 841,469 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 95,000 109,657 39 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Communication services cont. AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 $143,000 $163,343 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 80,000 107,416 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 85,000 85,850 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 350,000 364,438 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 61,050 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 66,574 75,894 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,175 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 180,000 169,200 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 80,000 77,600 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 395,000 411,808 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 215,000 212,850 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 120,000 105,600 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 275,000 233,063 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 216,000 258,927 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 14,816 Cox Communications, Inc. 144A notes 5 7/8s, 2016 64,000 73,536 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 215,000 187,050 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 82,400 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 119,690 CSC Holdings LLC sr. notes 6 3/4s, 2012 4,000 4,070 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 198,000 264,095 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 6s, 2019 (Germany) 210,000 242,639 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 84,600 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 70,000 67,375 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 90,000 86,625 Equinix, Inc. sr. unsec. notes 7s, 2021 65,000 64,675 France Telecom notes 8 1/2s, 2031 (France) 305,000 422,395 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 85,000 82,450 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 125,000 121,250 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 145,000 134,850 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 237,812 204,518 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 255,000 221,213 40 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Communication services cont. Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ $95,000 $81,700 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 173,772 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 20,000 17,675 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 139,000 137,263 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 74,400 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 125,000 121,875 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 80,000 87,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 75,000 76,500 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 205,000 215,250 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 55,000 55,000 Qwest Corp. notes 6 3/4s, 2021 415,000 404,132 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 159,000 164,366 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 53,075 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 330,000 366,305 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 15,000 15,750 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 135,000 141,413 Sprint Capital Corp. company guaranty 6 7/8s, 2028 305,000 227,988 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 300,000 279,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 120,000 103,200 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 90,000 101,884 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 325,000 370,642 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 263,055 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 492,000 663,739 Verizon New Jersey, Inc. debs. 8s, 2022 165,000 209,769 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 505,000 689,069 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 180,000 194,400 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 320,000 272,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 70,000 70,525 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 283,500 41 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals (3.1%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 $15,000 $13,950 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 250,000 192,500 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 155,000 140,275 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 120,000 116,100 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 6,285 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 205,000 198,338 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 85,000 83,725 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 66,300 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 105,000 70,875 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 55,000 34,650 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 40,000 25,400 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 165,000 132,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 55,000 48,538 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 44,888 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 85,000 82,450 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 75,000 71,250 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 80,000 68,000 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 190,000 113,050 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 395,000 398,456 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 160,000 201,992 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 36,138 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 85,000 54,400 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 85,000 66,938 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 550,000 600,907 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 110,000 84,975 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 50,000 51,500 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 50,000 47,250 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 237,506 215,537 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 44,550 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 60,000 31,050 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 100,000 56,500 42 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 $195,000 $199,388 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 90,000 90,450 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 85,000 71,613 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 210,000 222,132 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 200,000 225,019 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 95,000 96,900 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 52,525 Echostar DBS Corp. sr. notes 6 3/8s, 2011 175,000 175,000 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 135,000 149,850 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 R 305,000 272,975 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 285,000 317,775 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 120,000 126,000 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 395,000 381,537 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 70,000 68,600 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 220,000 199,100 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 145,500 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 356,803 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 154,000 174,248 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 225,000 241,875 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 149,000 135,404 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 95,813 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 200,000 204,000 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 61,557 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 $70,000 70,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 60,000 56,400 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 40,000 40,400 Liberty Interactive, LLC debs. 8 1/4s, 2030 120,000 113,700 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 90,000 91,013 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 165,000 148,500 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 110,000 120,156 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 175,000 10,063 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 135,000 121,838 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 50,000 43,375 MGM Resorts International company guaranty sr. notes 9s, 2020 45,000 46,744 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 63,750 43 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals cont. MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 $90,000 $76,275 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 21,825 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 80,000 81,000 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 270,000 217,350 Navistar International Corp. sr. notes 8 1/4s, 2021 155,000 158,875 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 80,000 69,600 News America Holdings, Inc. company guaranty 7 3/4s, 2024 300,000 372,596 News America Holdings, Inc. debs. 7 3/4s, 2045 363,000 441,224 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 165,000 168,300 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 80,000 64,400 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 80,000 74,000 Owens Corning company guaranty sr. unsec. notes 9s, 2019 235,000 277,300 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 26,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 170,000 168,300 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 55,275 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 105,000 107,888 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 30,000 30,225 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 160,000 154,000 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 91,200 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 160,000 128,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 115,000 122,475 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 10,000 8,600 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 140,000 93,100 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 133,650 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 140,000 131,950 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 192,113 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 85,000 83,300 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 30,000 28,275 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 124,000 130,820 Sears Holdings Corp. company guaranty 6 5/8s, 2018 70,000 57,750 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 20,000 18,800 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 90,000 90,450 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 115,000 147,251 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 565,000 594,062 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 105,000 108,603 44 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals cont. Time Warner, Inc. debs. 9.15s, 2023 $105,000 $143,992 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 50,000 48,125 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 215,000 227,363 Travelport LLC company guaranty 11 7/8s, 2016 35,000 13,825 Travelport LLC company guaranty 9 7/8s, 2014 180,000 117,900 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 150,000 87,750 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 55,000 73,979 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $120,000 126,000 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 29,000 31,465 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 144,300 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) † ‡‡ F 106,392 3,617 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 262,568 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 137,124 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 726,032 Walt Disney Co. sr. unsec. notes 2 3/4s, 2021 120,000 118,066 Walt Disney Co. sr. unsec. unsub. notes 4 3/8s, 2041 50,000 52,701 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 60,000 63,000 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 70,000 78,400 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 160,000 161,600 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 175,000 168,000 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 80,000 68,000 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 125,000 127,500 Consumer staples (1.9%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 70,000 75,250 AE Escrow Corp. 144A sr. unsec. notes 9 3/4s, 2020 30,000 28,800 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 185,000 245,160 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 524,289 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 50,000 49,500 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 75,000 72,375 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,460 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 90,000 92,001 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 144,200 45 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer staples cont. Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 $95,000 $90,725 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 115,000 101,775 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 70,000 50,400 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 107,912 83,092 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 136,500 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 140,000 147,000 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 453,000 438,278 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 14,538 17,132 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 247,814 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 109,175 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 50,000 50,625 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 108,388 Del Monte Foods Co. 144A company guaranty sr. unsec. notes 7 5/8s, 2019 30,000 25,350 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 370,000 404,022 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 235,000 274,499 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 135,000 180,512 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 143,913 Dole Food Co. sr. notes 13 7/8s, 2014 21,000 23,993 Dole Food Co. 144A sr. notes 8s, 2016 35,000 35,788 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 190,000 General Mills, Inc. sr. unsec. notes 5.65s, 2019 200,000 237,390 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 15,000 15,000 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 71,625 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 70,000 91,977 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $40,000 42,800 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 625,000 515,625 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 610,000 747,707 Kroger Co. company guaranty 6 3/4s, 2012 150,000 154,644 Kroger Co. company guaranty 6.4s, 2017 100,000 118,570 Landry’s Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 40,000 40,200 Libbey Glass, Inc. sr. notes 10s, 2015 77,000 80,658 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 300,000 406,122 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 270,000 341,106 46 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer staples cont. Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 $95,000 $98,088 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 109,108 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 100,000 99,250 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 250,000 255,000 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 115,000 104,938 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 375,000 392,813 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 105,000 100,275 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 157,000 124,030 Roadhouse Financing, Inc. notes 10 3/4s, 2017 65,000 60,288 Service Corporation International sr. notes 7s, 2019 90,000 90,900 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 65,000 73,775 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 115,000 122,475 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 103,576 112,121 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 77,400 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 45,000 51,975 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 85,000 77,775 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 30,000 31,125 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 175,000 184,188 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 112,800 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 333,876 Energy (2.7%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 75,000 69,938 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 80,000 74,800 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 585,000 692,769 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 30,000 32,735 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 30,000 33,655 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 425,000 444,360 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 75,000 72,000 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 100,000 95,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 99,000 98,753 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 45,000 31,331 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 593,842 Brigham Exploration Co. company guaranty sr. unsec. notes 6 7/8s, 2019 55,000 53,625 47 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Energy cont. Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 $55,000 $58,850 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 156,800 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 155,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 155,000 150,350 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 230,000 240,925 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 38,000 Complete Production Services, Inc. company guaranty 8s, 2016 80,000 80,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 106,700 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 399,950 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 20,900 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 30,000 28,950 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 235,750 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 114,995 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 45,000 43,425 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 215,000 192,425 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 60,000 60,600 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 55,000 46,750 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 150,000 138,750 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 95,000 96,425 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 438,000 429,240 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 288,000 316,086 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,200,000 1,333,980 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 165,000 159,225 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 265,000 268,975 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 50,000 47,250 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 35,000 34,475 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 125,000 113,750 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 49,189 48 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Energy cont. Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 $85,000 $81,813 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 90,000 94,500 Marathon Petroleum Corp. 144A sr. unsec. notes 6 1/2s, 2041 125,000 134,851 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 50,000 47,875 Milagro Oil & Gas 144A notes 10 1/2s, 2016 110,000 88,000 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 70,000 72,611 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 165,000 166,650 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 50,000 49,438 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 325,951 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 120,000 123,600 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 50,000 51,500 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) † 35,000 22,050 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) † 65,000 40,950 Peabody Energy Corp. company guaranty 7 3/8s, 2016 240,000 263,700 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 20,000 21,025 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,165,000 1,474,906 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 255,000 272,850 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 40,000 41,200 Plains Exploration & Production Co. company guaranty 7s, 2017 185,000 185,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 20,000 17,600 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 185,000 199,800 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 90,525 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 125,000 127,500 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 165,000 152,625 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 50,000 46,000 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 90,000 84,600 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 620,924 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 50,000 49,750 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 198,606 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 395,000 417,760 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 19,900 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 59,766 49 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Energy cont. Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) $270,000 $382,691 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 97,250 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 112,951 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 105,000 114,360 Whiting Petroleum Corp. company guaranty 7s, 2014 85,000 90,525 Williams Cos., Inc. (The) notes 7 3/4s, 2031 15,000 18,007 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 48,000 56,905 Financials (6.2%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.832s, 2014 (United Kingdom) 255,000 242,945 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 85,000 75,438 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 138,557 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 69,689 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 113,706 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 46,281 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 45,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.526s, 2014 114,000 97,869 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 54,600 American Express Co. sr. unsec. notes 8 1/8s, 2019 625,000 788,820 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 205,000 180,913 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 634,660 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 346,153 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 677,369 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 200,000 204,461 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 160,000 172,634 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 140,000 145,412 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 66,304 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.819s, 2027 1,146,000 710,620 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 325,000 213,281 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 200,000 144,000 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 275,000 290,972 Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 5,000 5,392 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 46,000 54,224 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 75,250 75,050 50 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Financials cont. Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R $140,000 $142,045 Capital One Capital III company guaranty 7.686s, 2036 811,000 792,753 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 100,000 95,500 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 70,000 67,200 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 35,000 39,463 CIT Group, Inc. 144A bonds 7s, 2017 995,000 965,150 CIT Group, Inc. 144A bonds 7s, 2016 430,000 417,100 Citigroup, Inc. sr. notes 6 1/2s, 2013 810,000 852,360 Citigroup, Inc. sub. notes 5s, 2014 225,000 220,671 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 976,000 943,403 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 115,000 119,025 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 205,000 198,850 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 180,000 180,863 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 581,000 456,085 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 155,000 158,192 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 1,000,000 670,000 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 339,000 364,416 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 150,000 149,625 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 20,000 22,550 GATX Financial Corp. notes 5.8s, 2016 130,000 145,173 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 1,450,000 1,397,438 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 599,325 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,214,112 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 270,000 244,117 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 290,000 305,876 HSBC Finance Capital Trust IX FRN 5.911s, 2035 400,000 332,000 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 310,000 304,675 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 500,000 490,762 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 80,000 74,000 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 23,000 22,080 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 195,000 194,269 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 21,750 JPMorgan Chase & Co. sr. notes 6s, 2018 336,000 374,180 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 1,460,000 1,456,404 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 95,000 96,900 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 510,000 481,950 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 236,000 236,085 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 385,000 379,225 51 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R $45,000 $42,750 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 100,000 102,500 Nationwide Financial Services notes 5 5/8s, 2015 425,000 451,704 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 100,000 92,250 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 105,000 100,144 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,175,658 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 249,000 255,208 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 190,000 188,575 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 20,000 19,500 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 95,150 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 370,000 395,739 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 205,000 158,875 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 340,000 319,684 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 100,000 104,250 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 102,000 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 65,000 60,450 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 89,595 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 297,000 333,934 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 7,000 7,625 SLM Corp. sr. notes Ser. MTN, 8s, 2020 155,000 153,016 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 114,418 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 55,000 51,425 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 20,000 17,400 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 295,000 304,949 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 140,000 145,843 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 2,200,000 2,073,500 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 180,000 186,654 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 600,000 579,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 1,905,870 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 554,060 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 67,545 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 157,510 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 83,237 52 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Financials cont. Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) $230,000 $224,009 Willis Group North America, Inc. company guaranty 6.2s, 2017 40,000 43,679 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 411,000 361,680 Health care (1.1%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 126,000 148,326 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 407,042 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 515,649 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 132,839 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 75,400 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 110,000 113,300 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 115,000 109,250 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 90,000 83,250 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 225,000 221,063 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 362,585 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 122,825 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $130,000 114,400 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 55,000 52,800 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 80,000 76,800 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 165,000 170,775 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 130,000 130,488 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 110,000 110,000 HCA, Inc. sr. notes 6 1/2s, 2020 350,000 340,375 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 100,000 91,500 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 125,000 122,813 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 185,000 149,850 Johnson & Johnson sr. unsec. notes 4.85s, 2041 335,000 395,857 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 84,150 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 135,000 169,423 Select Medical Corp. company guaranty 7 5/8s, 2015 66,000 57,173 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 35,000 33,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 38,449 36,911 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 79,200 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 34,000 36,805 Tenet Healthcare Corp. sr. notes 9s, 2015 45,000 47,475 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 115,000 121,613 53 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Health care cont. Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) $410,000 $429,539 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 85,000 85,000 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 30,975 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 22,625 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 32,244 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 4,000 2,600 WellPoint, Inc. notes 7s, 2019 260,000 321,265 Miscellaneous (—%) Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 65,000 63,050 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 145,000 143,188 Technology (1.2%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 25,000 25,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 120,000 117,600 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 ‡‡ 105,000 76,913 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 135,000 98,550 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 5,000 4,250 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 220,000 177,100 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 625,459 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 325,000 351,045 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 365,000 415,671 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 120,000 108,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 60,000 62,400 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 20,000 20,800 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ 178,199 148,351 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 100,000 79,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 65,000 57,688 First Data Corp. 144A sr. bonds 12 5/8s, 2021 180,000 133,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 107,000 107,000 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 210,000 215,775 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 136,653 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 204,189 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 5,000 5,100 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 44,550 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 25,000 25,313 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 119,000 117,215 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 526,071 54 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Technology cont. NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) $195,000 $203,775 Oracle Corp. 144A notes 3 7/8s, 2020 290,000 309,924 Oracle Corp. 144A sr. notes 5 3/8s, 2040 310,000 358,985 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 426,258 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 75,000 73,500 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 153,450 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 105,000 102,900 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 230,000 272,791 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 177,342 Transportation (0.4%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 230,000 231,150 Burlington Northern Santa Fe Corp. sr. unsec. unsub. notes 5 3/4s, 2040 300,000 350,236 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 130,000 145,571 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 158,921 166,867 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 8s, 2018 (Mexico) 55,000 59,744 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 6 1/8s, 2021 (Mexico) 20,000 19,800 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 399,481 399,481 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 125,000 111,250 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 100,000 110,300 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 108,099 104,315 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 115,000 77,050 Utilities and power (2.6%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 150,000 150,750 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 135,000 127,575 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 136,059 Arizona Public Services Co. sr. unsec. notes 5.05s, 2041 155,000 168,929 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 74,262 Beaver Valley Funding Corp. sr. bonds 9s, 2017 483,000 518,360 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 288,000 322,545 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 973,578 1,041,729 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 75,000 73,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 175,000 168,875 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 25,000 29,038 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 448,000 536,652 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.669s, 2066 853,000 759,170 Dominion Resources, Inc. unsub. notes 5.7s, 2012 126,000 131,518 55 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Utilities and power cont. Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 $280,000 $169,400 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 40,000 26,800 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 18,600 Edison Mission Energy sr. unsec. notes 7.2s, 2019 135,000 76,950 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 2,975 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 40,539 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 235,235 Electricite de France 144A notes 6 1/2s, 2019 (France) 245,000 286,374 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 75,000 72,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 107,000 104,325 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 143,850 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 205,000 211,298 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 195,000 185,104 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 420,000 450,468 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 40,000 40,901 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 180,000 168,300 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 65,000 66,788 ITC Holdings Corp. 144A notes 5 7/8s, 2016 988,000 1,118,732 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 256,879 Kansas Gas & Electric Co. bonds 5.647s, 2021 62,078 64,617 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 354,201 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 970,000 1,227,486 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 310,000 388,175 NRG Energy, Inc. company guaranty 7 3/8s, 2017 55,000 56,650 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 242,475 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 125,000 130,483 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 153,000 182,610 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 985,000 1,127,751 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 21,136 21,157 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 99,536 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 261,064 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 337,000 335,315 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 269,476 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,649 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 324,063 136,106 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 130,000 79,300 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 165,000 132,000 56 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Utilities and power cont. Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) $155,000 $154,334 Union Electric Co. sr. sec. notes 6.4s, 2017 265,000 314,911 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 45,000 53,446 Total corporate bonds and notes (cost $119,756,940) MORTGAGE-BACKED SECURITIES (7.8%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 5A1, 3.364s, 2036 $434,879 $191,347 Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A2, 5.317s, 2047 2,021,435 2,033,145 Banc of America Commercial Mortgage, Inc. 144A Ser. 07-5, Class XW, IO, 0.587s, 2051 17,931,994 293,798 Ser. 04-5, Class XC, IO, 0.473s, 2041 6,812,934 122,251 Ser. 04-4, Class XC, IO, 0.458s, 2042 4,680,980 97,655 Ser. 05-1, Class XW, IO, 0.094s, 2042 17,687,506 9,410 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.588s, 2032 124,000 129,397 Ser. 05-PWR9, Class A2, 4.735s, 2042 581,900 580,248 Ser. 04-PR3I, Class X1, IO, 0.314s, 2041 3,582,998 63,321 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.255s, 2038 7,859,285 120,640 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.21s, 2049 79,073,320 978,928 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.237s, 2046 37,199,638 451,255 Ser. 05-C6, Class XC, IO, 0.103s, 2044 12,771,853 73,958 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.736s, 2036 2,351,375 1,387,311 Credit Suisse Mortgage Capital Certificates Ser. 07-C1, Class AAB, 5.336s, 2040 738,000 770,251 Ser. 06-C5, Class AX, IO, 0.211s, 2039 15,299,714 226,069 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 268,000 242,664 Ser. 05-C5, Class AM, 5.1s, 2038 184,000 189,118 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 03-CK2, Class G, 5.744s, 2036 487,000 472,239 Ser. 03-C3, Class AX, IO, 1.913s, 2038 10,471,688 214,994 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR3, Class A5, 0.405s, 2036 360,640 220,441 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 8,033 8,030 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.872s, 2037 385,991 572,366 IFB Ser. 2979, Class AS, 23.434s, 2034 70,447 97,479 IFB Ser. 3072, Class SB, 22.81s, 2035 535,014 841,325 IFB Ser. 3249, Class PS, 21.519s, 2036 551,659 798,675 IFB Ser. 3065, Class DC, 19.173s, 2035 343,139 515,659 57 MORTGAGE-BACKED SECURITIES (7.8%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.36s, 2034 $415,726 $561,325 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 1,377,577 192,007 IFB Ser. 3835, Class SC, IO, 6.421s, 2038 1,795,142 303,505 IFB Ser. 3708, Class SQ, IO, 6.321s, 2040 1,984,677 273,647 Ser. 3934, Class SA, IO, 4 1/2s, 2041 ∆ 3,238,000 523,649 Ser. 3747, Class HI, IO, 4 1/2s, 2037 146,041 17,971 Ser. 3751, Class MI, IO, 4s, 2034 3,215,716 309,963 Ser. 3707, Class HI, IO, 4s, 2023 285,318 19,011 Ser. 3327, Class IF, IO, zero %, 2037 17,752 6 Ser. 3391, PO, zero %, 2037 44,969 39,188 Ser. 3300, PO, zero %, 2037 351,871 331,781 Ser. 3206, Class EO, PO, zero %, 2036 29,180 26,309 FRB Ser. 3326, Class YF, zero %, 2037 23,076 21,978 FRB Ser. 3326, Class WF, zero %, 2035 47,665 44,806 FRB Ser. 3003, Class XF, zero %, 2035 18,785 18,762 Federal National Mortgage Association IFB Ser. 11-101, Class SC, IO, 6.3s, 2040 641,000 122,194 IFB Ser. 11-101, Class BS, IO, 5.85s, 2039 2,560,000 396,851 IFB Ser. 11-101, Class SA, IO, 5.7s, 2041 340,000 60,989 Ser. 11-111, Class DS, IO, 4 1/2s, 2041 ∆ 2,055,000 360,267 Ser. 11-111, Class SD, IO, 4 1/2s, 2041 ∆ 2,225,000 437,699 Federal National Mortgage Association Grantor Trust IFB Ser. 07-75, Class JS, 50.484s, 2037 135,555 287,577 IFB Ser. 06-62, Class PS, 38.493s, 2036 168,822 311,753 IFB Ser. 06-8, Class HP, 23.707s, 2036 325,825 519,936 IFB Ser. 05-45, Class DA, 23.56s, 2035 581,812 924,098 IFB Ser. 05-75, Class GS, 19.546s, 2035 248,658 356,888 IFB Ser. 05-106, Class JC, 19.397s, 2035 112,474 174,062 IFB Ser. 05-83, Class QP, 16.784s, 2034 76,249 104,305 Ser. 07-64, Class LO, PO, zero %, 2037 166,504 152,529 Ser. 07-14, Class KO, PO, zero %, 2037 85,047 75,671 Ser. 06-125, Class OX, PO, zero %, 2037 23,289 21,614 Ser. 06-84, Class OT, PO, zero %, 2036 24,482 22,552 FRB Ser. 06-104, Class EK, zero %, 2036 9,199 8,919 FRB Ser. 06-1, Class HF, zero %, 2032 2,124 2,117 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.098s, 2020 570,143 14,824 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.538s, 2033 584,129 6 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 538,000 565,398 Ser. 97-C2, Class G, 7 1/2s, 2029 288,000 306,539 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 703,000 688,940 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.168s, 2043 14,031,085 99,817 Ser. 05-C3, Class XC, IO, 0.122s, 2045 170,889,942 840,122 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.308s, 2043 11,720,596 160,115 58 MORTGAGE-BACKED SECURITIES (7.8%)* cont. Principal amount Value GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 $38,906 $33,848 Government National Mortgage Association IFB Ser. 11-35, Class AS, IO, 5.87s, 2037 3,283,887 422,415 Ser. 10-150, Class WI, IO, 5s, 2038 2,094,232 266,219 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,226,680 376,643 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,592,277 408,586 Ser. 06-36, Class OD, PO, zero %, 2036 15,223 14,494 Ser. 99-31, Class MP, PO, zero %, 2029 13,918 12,248 FRB Ser. 07-35, Class UF, zero %, 2037 8,925 8,715 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 203,000 187,095 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.566s, 2042 23,262,277 366,172 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 203,033 203,541 Ser. 04-C1, Class X1, IO, 1.163s, 2028 119,378 1 Ser. 06-GG6, Class XC, IO, 0.143s, 2038 20,747,924 36,309 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.415s, 2037 3,615,704 1,663,224 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.435s, 2037 2,908,642 1,296,012 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.99s, 2049 20,992 21,360 Ser. 07-LDPX, Class A3S, 5.317s, 2049 857,000 873,078 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,166,000 1,169,533 Ser. 06-LDP8, Class X, IO, 0.744s, 2045 12,319,839 257,312 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 73,123 72,994 Ser. 05-CB12, Class X1, IO, 0.138s, 2037 8,805,631 70,665 Ser. 06-LDP6, Class X1, IO, 0.082s, 2043 16,783,064 59,613 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 136,004 129,204 Ser. 99-C1, Class G, 6.41s, 2031 145,590 128,119 Ser. 98-C4, Class H, 5.6s, 2035 215,000 230,424 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class AM, 5.413s, 2039 405,000 385,974 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C3, Class XCL, IO, 0.386s, 2040 19,582,792 358,267 Ser. 06-C7, Class XCL, IO, 0.382s, 2038 14,444,170 203,201 Ser. 05-C2, Class XCL, IO, 0.338s, 2040 26,856,216 193,284 Ser. 05-C5, Class XCL, IO, 0.254s, 2040 25,370,636 374,826 Ser. 06-C6, Class XCL, IO, 0.241s, 2039 47,054,547 836,206 Ser. 06-C1, Class XCL, IO, 0.169s, 2041 25,633,256 263,843 Ser. 05-C7, Class XCL, IO, 0.157s, 2040 27,335,850 152,151 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.857s, 2027 225,444 183,977 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.424s, 2028 28,584 822 59 MORTGAGE-BACKED SECURITIES (7.8%)* cont. Principal amount Value Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 $199,000 $209,462 Ser. 03-KEY1, Class B, 5.334s, 2035 1,863,000 1,913,124 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 11,339,779 121,914 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.436s, 2039 6,888,057 167,759 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 6.119s, 2044 553,385 33,203 Ser. 07-C5, Class X, IO, 5.082s, 2049 479,629 34,773 Ser. 06-C4, Class X, IO, 3.604s, 2045 2,190,739 109,537 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.171s, 2042 5,125,903 26,808 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 213,000 202,107 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 428,000 435,654 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 189,000 7,560 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.947s, 2039 592,000 534,227 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 981,079 976,174 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.926s, 2049 66,393 67,026 Ser. 07-C30, Class APB, 5.294s, 2043 968,000 1,016,568 Ser. 07-C30, Class A3, 5.246s, 2043 576,000 583,910 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.142s, 2042 20,823,403 165,130 Ser. 06-C26, Class XC, IO, 0.09s, 2045 7,464,038 22,168 Ser. 06-C23, Class XC, IO, 0.07s, 2045 30,798,345 138,285 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 44,000 21,120 Ser. 05-C1A, Class C, 4.9s, 2036 42,000 42,333 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.465s, 2037 1,257,686 712,183 Total mortgage-backed securities (cost $37,127,899) INVESTMENT COMPANIES (2.7%)* Shares Value Financial Select Sector SPDR Fund S 52,500 621,075 Gladstone Investment Corp. 3,673 24,976 iShares Russell 2000 Growth Index Fund 711 52,237 SPDR S&P rust S 118,093 13,364,585 Total investment companies (cost $14,383,368) FOREIGN GOVERNMENT BONDS AND NOTES (2.4%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $155,000 $124,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 965,000 920,156 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,615,000 4,759,330 Brazil (Federal Republic of) notes 10s, 2012 BRL 4,838 2,623,013 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 $960,000 969,600 60 FOREIGN GOVERNMENT BONDS AND NOTES (2.4%)* cont. Principal amount Value Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 $200,000 $184,000 Ukraine (Government of) 144A bonds 7 3/4s, 2020 600,000 540,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,300,000 2,213,750 Total foreign government bonds and notes (cost $13,565,270) ASSET-BACKED SECURITIES (2.1%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.385s, 2036 $436,000 $165,411 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A2, 7.575s, 2030 2,416,912 1,528,697 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.979s, 2032 100,064 40,025 Green Tree Financial Corp. Ser. 96-6, Class M1, 7.95s, 2027 1,077,000 1,120,080 Ser. 97-6, Class A9, 7.55s, 2029 84,797 89,708 Ser. 97-2, Class M1, 7.54s, 2028 2,094,184 1,528,754 Ser. 97-8, Class M1, 7.02s, 2027 1,050,000 745,500 Ser. 98-2, Class M1, 6.94s, 2028 2,411,318 1,012,754 Ser. 99-2, Class A6, 6.92s, 2030 775,000 728,500 Ser. 99-1, Class A6, 6.37s, 2025 99,297 101,780 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,206,342 1,204,834 GSAA Home Equity Trust FRB Ser. 06-3, Class A2, 0.425s, 2036 1,294,978 563,315 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 448,000 416,640 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 120,702 120,624 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 208,782 163,448 Ser. 95-B, Class B1, 7.55s, 2021 128,155 96,285 Ser. 99-B, Class A3, 6.45s, 2017 172,443 163,875 Ser. 01-E, Class A3, 5.69s, 2031 859,071 706,586 Ser. 02-A, Class A2, 5.01s, 2020 69,419 66,471 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 70,379 67,564 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 317,893 38,147 Total asset-backed securities (cost $10,972,209) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.7%)* strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 $1,636,440 $142,567 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 1,636,440 105,041 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 4,382,500 281,532 61 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.7%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 $4,382,500 $83,644 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 4,277,747 434,961 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 4,277,747 40,382 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 3,564,789 404,817 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 3,564,789 27,164 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 3,564,789 359,937 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 3,564,789 33,794 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 1,425,916 160,829 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 1,425,916 10,837 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 3,564,789 410,557 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 3,564,789 25,880 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 3,347,359 386,453 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 3,347,359 23,967 62 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.7%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 $3,554,391 $396,101 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 3,554,391 26,978 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 2,192,000 42,064 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 2,192,000 76,873 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 7,987,000 7,987 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 7,987,000 32,667 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 2,192,000 37,856 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 2,192,000 72,533 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 2,192,000 32,836 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 2,192,000 67,470 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 6,923,719 6,785 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 6,923,719 18,971 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 3,993,000 6,350 63 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 $3,993,000 $7,523 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 3,570,000 5,498 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 3,570,000 7,211 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 2,192,000 26,677 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 2,192,000 61,025 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 1,669,139 469,896 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 1,669,139 2,253 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 7,987,000 3,674 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 7,987,000 27,236 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 7,987,000 6,310 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 7,987,000 21,325 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 2,559,000 73,443 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 2,559,000 30,938 64 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041. Dec-11/0.745 $5,355,000 $10,335 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041. Dec-11/0.745 5,355,000 21,420 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 2,559,000 17,273 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 2,559,000 17,887 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 5,525,817 466,268 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 5,525,817 152,402 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 9,444,067 2,628,567 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 9,444,067 8,972 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 6,923,719 4,916 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 6,923,719 15,994 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 3,571,569 347,799 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 3,571,569 1,071 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 2,559,000 62,081 65 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.7%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 $2,559,000 $22,110 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 5,355,000 7,069 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 5,355,000 17,763 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 2,559,000 12,155 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 2,559,000 14,279 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 6,923,719 3,877 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 6,923,719 14,540 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 3,112,069 298,945 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 3,112,069 9 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 6,923,719 8,032 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 6,923,719 21,117 Total purchased options outstanding (cost $5,273,400) COMMODITY LINKED NOTES (1.1%)* Principal amount Value Citigroup Funding, Inc. 144A notes zero %, 2011 (Indexed to the 1 Yr Dow Jones-UBS Ex-Energy 3-Month Forward Total Return Index) $4,100,000 $4,251,097 UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) 1,755,000 1,288,337 Total commodity linked notes (cost $5,855,000) 66 SENIOR LOANS (0.7%)* c Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $175,000 $152,688 American Rock Salt Co., LLC/American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 19,850 18,808 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 102,281 99,468 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 59,250 56,838 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.218s, 2015 141,981 118,614 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 144,372 139,138 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 53,740 42,340 Claire’s Stores, Inc. bank term loan FRN 2.996s, 2014 66,049 55,729 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.621s, 2014 45,000 37,491 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 71,820 71,042 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 64,838 59,877 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 89,775 85,193 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 72,588 71,181 Goodman Global, Inc. bank term loan FRN 9s, 2017 115,000 115,192 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 123,948 122,528 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 54,863 53,710 Health Management Associates, Inc. bank term loan FRN 1.996s, 2014 52,346 49,189 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 129,350 120,457 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8s, 2014 136,719 135,010 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7 1/2s, 2013 135,756 134,059 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 460,000 426,650 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 69,825 67,556 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 38,886 38,205 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 120,000 111,117 Polypore, Inc. bank term loan FRN Ser. B, 2.22s, 2014 107,460 103,430 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 315,000 307,440 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 362,825 358,289 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.726s, 2017 106,302 71,056 Univision Communications, Inc. bank term loan FRN 4.471s, 2017 111,490 100,062 West Corp. bank term loan FRN Ser. B2, 2.702s, 2013 22,944 22,212 West Corp. bank term loan FRN Ser. B5, 4.577s, 2016 55,802 53,803 Total senior loans (cost $3,550,283) 67 CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 1,490 $76,921 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 5,720 103,932 General Motors Co. Ser. B, $2.375 cv. pfd. 4,439 155,088 Lucent Technologies Capital Trust I 7.75% cv. pfd. 87 72,205 Total convertible preferred stocks (cost $486,366) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 349 $233,710 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 7,800 142,350 Total preferred stocks (cost $399,432) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $24,000 $31,534 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 60,000 40,875 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 72,000 74,070 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 55,000 50,188 Total convertible bonds and notes (cost $198,505) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $140,831 4.071s, 1/1/14 35,000 36,112 Total municipal bonds and notes (cost $170,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $138 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 34,898 8,376 Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (34.8%)* Principal amount/shares Value Federal Home Loan Discount Notes with an effective yield of 0.02%, December 7, 2011 $5,600,000 $5,599,843 Federal National Mortgage Association Discount Notes with an effective yield of 0.04%, December 12, 2011 12,500,000 12,498,250 Straight-A Funding, LLC with an effective yield of 0.16%, October 4, 2011 4,989,000 4,988,932 U. S. Treasury Bills zero %, July 26, 2012 i 110,000 109,923 U. S. Treasury Bills zero %, October 27, 2011 i 454,000 454,000 U.S. Treasury Bills with effective yields ranging from 0.236% to 0.608%, October 20, 2011 # ## 25,586,000 25,582,491 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.119%, May 3, 2012 # ## 10,000,000 9,991,340 Putnam Cash Collateral Pool, LLC 0.16% d 14,160,575 14,160,575 Putnam Money Market Liquidity Fund 0.10% e 103,765,219 103,765,219 SSgA Prime Money Market Fund 0.02% i P 1,610,000 1,610,000 Total short-term investments (cost $178,699,058) TOTAL INVESTMENTS Total investments (cost $659,808,780) 68 Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won SEK Swedish Krona Key to holding’s abbreviations ADR American Depository Receipts ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2010 through September 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $513,986,716. † Non-income-producing security. ‡ Restricted excluding 144A securities, as to public resale. The total market value of the restricted security held at the close of the reporting period was $80,766, and less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). 69 d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reportingperiod. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $329,204,369 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, GDR or SDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $177,472,827) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/19/11 $2,182,649 $2,361,701 $179,052 Brazilian Real Buy 10/19/11 524,916 596,348 (71,432) British Pound Sell 10/19/11 4,723,503 4,821,798 98,295 Canadian Dollar Sell 10/19/11 2,911,556 3,069,345 157,789 Chilean Peso Buy 10/19/11 145,845 163,059 (17,214) Czech Koruna Buy 10/19/11 291,424 308,383 (16,959) Euro Sell 10/19/11 699,628 728,756 29,128 Hungarian Forint Buy 10/19/11 186,870 207,156 (20,286) Japanese Yen Sell 10/19/11 610,458 606,328 (4,130) 70 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $177,472,827) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. Mexican Peso Buy 10/19/11 $342,419 $379,642 $(37,223) Norwegian Krone Sell 10/19/11 1,197,776 1,298,288 100,512 Russian Ruble Buy 10/19/11 4,718 5,141 (423) Singapore Dollar Sell 10/19/11 1,140,283 1,218,878 78,595 South African Rand Buy 10/19/11 202,975 227,710 (24,735) South Korean Won Buy 10/19/11 117,107 127,941 (10,834) Swedish Krona Sell 10/19/11 3,179,363 3,402,322 222,959 Swiss Franc Buy 10/19/11 801,998 845,200 (43,202) Taiwan Dollar Buy 10/19/11 179,388 188,767 (9,379) Turkish Lira Sell 10/19/11 187,028 197,113 10,085 Barclays Bank PLC Australian Dollar Sell 10/19/11 1,047,033 1,095,070 48,037 Brazilian Real Sell 10/19/11 739,525 836,443 96,918 British Pound Buy 10/19/11 780,690 796,381 (15,691) Canadian Dollar Buy 10/19/11 1,715,547 1,807,096 (91,549) Chilean Peso Sell 10/19/11 562,693 627,422 64,729 Czech Koruna Sell 10/19/11 526,407 558,897 32,490 Euro Buy 10/19/11 272,793 290,423 (17,630) Hungarian Forint Sell 10/19/11 340,873 376,788 35,915 Indian Rupee Sell 10/19/11 135,145 142,807 7,662 Japanese Yen Sell 10/19/11 1,606,276 1,598,029 (8,247) Malaysian Ringgit Buy 10/19/11 184,010 196,274 (12,264) Mexican Peso Buy 10/19/11 465,232 516,309 (51,077) New Zealand Dollar Buy 10/19/11 253,153 276,085 (22,932) Norwegian Krone Sell 10/19/11 775,933 809,351 33,418 Polish Zloty Buy 10/19/11 367,013 401,659 (34,646) Russian Ruble Buy 10/19/11 4,718 5,133 (415) Singapore Dollar Buy 10/19/11 323,816 348,403 (24,587) South Korean Won Buy 10/19/11 63,136 68,964 (5,828) Swedish Krona Sell 10/19/11 1,580,985 1,694,208 113,223 Swiss Franc Buy 10/19/11 301,509 317,315 (15,806) Taiwan Dollar Buy 10/19/11 79,544 83,200 (3,656) Thai Baht Sell 10/19/11 15,310 15,422 112 Turkish Lira Buy 10/19/11 25,030 26,389 (1,359) Citibank, N.A. Australian Dollar Sell 10/19/11 39,984 43,233 3,249 Brazilian Real Sell 10/19/11 2,609,617 2,962,611 352,994 British Pound Buy 10/19/11 883,314 900,898 (17,584) Canadian Dollar Sell 10/19/11 629,841 662,722 32,881 Chilean Peso Buy 10/19/11 125,820 140,369 (14,549) Czech Koruna Buy 10/19/11 171,990 181,680 (9,690) Danish Krone Buy 10/19/11 786,277 822,521 (36,244) Euro Buy 10/19/11 451,658 470,142 (18,484) Hungarian Forint Buy 10/19/11 256,027 283,145 (27,118) 71 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $177,472,827) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Japanese Yen Sell 10/19/11 $280,939 $279,969 $(970) Mexican Peso Buy 10/19/11 561,261 623,184 (61,923) New Zealand Dollar Sell 10/19/11 46,284 50,423 4,139 Norwegian Krone Sell 10/19/11 351,595 381,461 29,866 Polish Zloty Sell 10/19/11 616,003 673,060 57,057 Singapore Dollar Buy 10/19/11 508,570 547,274 (38,704) South African Rand Sell 10/19/11 112,135 125,979 13,844 South Korean Won Buy 10/19/11 240,483 263,095 (22,612) Swedish Krona Buy 10/19/11 1,143,182 1,224,075 (80,893) Swiss Franc Buy 10/19/11 2,229,772 2,350,461 (120,689) Taiwan Dollar Sell 10/19/11 24,354 25,462 1,108 Turkish Lira Buy 10/19/11 148,946 157,048 (8,102) Credit Suisse AG Australian Dollar Sell 10/19/11 2,377,534 2,538,847 161,313 Brazilian Real Buy 10/19/11 272,504 308,161 (35,657) British Pound Buy 10/19/11 2,409,705 2,439,714 (30,009) Canadian Dollar Buy 10/19/11 570,189 600,581 (30,392) Chilean Peso Buy 10/19/11 4,762 5,317 (555) Czech Koruna Buy 10/19/11 103,026 108,891 (5,865) Euro Buy 10/19/11 962,089 1,010,225 (48,136) Hungarian Forint Sell 10/19/11 140,564 143,596 3,032 Indian Rupee Sell 10/19/11 695,660 735,104 39,444 Japanese Yen Buy 10/19/11 3,262,554 3,241,660 20,894 Malaysian Ringgit Sell 10/19/11 342,099 359,766 17,667 Mexican Peso Sell 10/19/11 929,622 1,026,423 96,801 Norwegian Krone Buy 10/19/11 275,248 291,669 (16,421) Polish Zloty Sell 10/19/11 443,198 485,045 41,847 Russian Ruble Sell 10/19/11 2,886 3,139 253 South African Rand Sell 10/19/11 113,594 127,258 13,664 South Korean Won Sell 10/19/11 525,871 571,058 45,187 Swedish Krona Sell 10/19/11 545,339 583,846 38,507 Swiss Franc Sell 10/19/11 169,260 179,202 9,942 Taiwan Dollar Sell 10/19/11 589,207 613,822 24,615 Turkish Lira Buy 10/19/11 181,281 191,077 (9,796) Deutsche Bank AG Australian Dollar Buy 10/19/11 283,662 306,908 (23,246) Brazilian Real Sell 10/19/11 68,575 77,641 9,066 British Pound Sell 10/19/11 1,060,133 1,081,644 21,511 Canadian Dollar Buy 10/19/11 109,633 116,612 (6,979) Chilean Peso Sell 10/19/11 6,093 6,815 722 Czech Koruna Buy 10/19/11 48,878 51,683 (2,805) Euro Sell 10/19/11 402,279 419,030 16,751 Hungarian Forint Buy 10/19/11 18,907 20,918 (2,011) Malaysian Ringgit Buy 10/19/11 381,261 406,692 (25,431) 72 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $177,472,827) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Mexican Peso Buy 10/19/11 $536,737 $595,550 $(58,813) New Zealand Dollar Sell 10/19/11 274,351 299,102 24,751 Norwegian Krone Sell 10/19/11 719,339 780,658 61,319 Polish Zloty Sell 10/19/11 174,260 178,275 4,015 Singapore Dollar Buy 10/19/11 476,196 512,335 (36,139) South Korean Won Buy 10/19/11 361,904 395,493 (33,589) Swedish Krona Buy 10/19/11 956,548 1,025,230 (68,682) Swiss Franc Sell 10/19/11 411,550 433,709 22,159 Taiwan Dollar Sell 10/19/11 247,329 258,873 11,544 Turkish Lira Sell 10/19/11 75,252 79,273 4,021 Goldman Sachs International Australian Dollar Buy 10/19/11 2,306,570 2,494,525 (187,955) British Pound Sell 10/19/11 1,476,876 1,505,241 28,365 Canadian Dollar Sell 10/19/11 2,093,184 2,205,197 112,013 Chilean Peso Buy 10/19/11 182,686 204,161 (21,475) Euro Sell 10/19/11 3,717,124 3,870,769 153,645 Hungarian Forint Sell 10/19/11 493,732 533,566 39,834 Japanese Yen Sell 10/19/11 415,021 412,560 (2,461) Norwegian Krone Sell 10/19/11 339,839 368,641 28,802 Polish Zloty Sell 10/19/11 462,601 505,516 42,915 South African Rand Buy 10/19/11 210,234 236,266 (26,032) Swedish Krona Buy 10/19/11 213,828 228,834 (15,006) Swiss Franc Sell 10/19/11 307,696 323,875 16,179 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 1,803,640 1,950,557 (146,917) British Pound Sell 10/19/11 2,158,667 2,202,373 43,706 Euro Sell 10/19/11 244,883 255,671 10,788 Indian Rupee Sell 10/19/11 179,624 190,238 10,614 Japanese Yen Buy 10/19/11 960,168 954,609 5,559 New Zealand Dollar Buy 10/19/11 97,830 106,656 (8,826) Norwegian Krone Buy 10/19/11 373,143 404,929 (31,786) Singapore Dollar Sell 10/19/11 1,242,533 1,336,863 94,330 South Korean Won Sell 10/19/11 179,945 193,495 13,550 Swiss Franc Sell 10/19/11 105,843 111,357 5,514 Taiwan Dollar Sell 10/19/11 14,158 14,811 653 JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/19/11 58,378 63,151 4,773 Brazilian Real Sell 10/19/11 63,341 71,552 8,211 British Pound Buy 10/19/11 1,989,526 2,022,292 (32,766) Canadian Dollar Sell 10/19/11 1,393,828 1,467,211 73,383 Chilean Peso Buy 10/19/11 136,070 151,414 (15,344) Czech Koruna Sell 10/19/11 507,923 529,660 21,737 Euro Buy 10/19/11 4,106,924 4,271,988 (165,064) Hong Kong Dollar Sell 10/19/11 626,122 625,561 (561) 73 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $177,472,827) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Hungarian Forint Sell 10/19/11 $145,218 $160,518 $15,300 Japanese Yen Buy 10/19/11 1,028,596 1,022,404 6,192 Malaysian Ringgit Buy 10/19/11 294,265 313,856 (19,591) Mexican Peso Buy 10/19/11 354,090 392,978 (38,888) New Zealand Dollar Sell 10/19/11 67,940 74,080 6,140 Norwegian Krone Sell 10/19/11 875,588 949,153 73,565 Polish Zloty Buy 10/19/11 219,371 239,539 (20,168) Russian Ruble Buy 10/19/11 4,721 5,133 (412) Singapore Dollar Buy 10/19/11 789,757 850,140 (60,383) South African Rand Sell 10/19/11 152,015 170,393 18,378 South Korean Won Sell 10/19/11 340,687 372,168 31,481 Swedish Krona Buy 10/19/11 1,058,908 1,133,695 (74,787) Swiss Franc Buy 10/19/11 1,679,455 1,769,194 (89,739) Taiwan Dollar Sell 10/19/11 95,308 99,602 4,294 Thai Baht Sell 10/19/11 7,594 7,645 51 Turkish Lira Sell 10/19/11 459,460 483,168 23,708 Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/11 1,533,615 1,641,801 108,186 Brazilian Real Buy 10/19/11 239,194 270,186 (30,992) British Pound Sell 10/19/11 2,228,825 2,280,461 51,636 Canadian Dollar Sell 10/19/11 606,670 624,812 18,142 Chilean Peso Buy 10/19/11 13,995 15,630 (1,635) Czech Koruna Buy 10/19/11 260,183 275,339 (15,156) Euro Buy 10/19/11 3,009,848 3,126,372 (116,524) Hungarian Forint Buy 10/19/11 237,672 263,420 (25,748) Indian Rupee Buy 10/19/11 60,776 64,829 (4,053) Japanese Yen Buy 10/19/11 1,688,529 1,678,278 10,251 Malaysian Ringgit Sell 10/19/11 303,187 321,047 17,860 Mexican Peso Sell 10/19/11 912,284 1,011,294 99,010 New Zealand Dollar Sell 10/19/11 31,873 34,748 2,875 Norwegian Krone Sell 10/19/11 54,698 59,422 4,724 Polish Zloty Sell 10/19/11 335,726 367,773 32,047 Russian Ruble Sell 10/19/11 2,889 3,149 260 Singapore Dollar Sell 10/19/11 206,413 216,535 10,122 South African Rand Sell 10/19/11 813,620 912,274 98,654 South Korean Won Buy 10/19/11 182,663 191,522 (8,859) Swedish Krona Sell 10/19/11 1,211,709 1,299,679 87,970 Swiss Franc Sell 10/19/11 1,636,919 1,721,590 84,671 Taiwan Dollar Sell 10/19/11 42,736 44,785 2,049 Turkish Lira Buy 10/19/11 321,042 338,544 (17,502) State Street Bank and Trust Co. Australian Dollar Buy 10/19/11 1,731,597 1,871,595 (139,998) Brazilian Real Sell 10/19/11 723,293 819,996 96,703 British Pound Sell 10/19/11 423,303 416,729 (6,574) 74 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $177,472,827) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Canadian Dollar Buy 10/19/11 $1,744,272 $1,849,127 $(104,855) Czech Koruna Sell 10/19/11 150,360 155,604 5,244 Euro Buy 10/19/11 342,702 353,853 (11,151) Hungarian Forint Sell 10/19/11 65,230 72,062 6,832 Indonesian Rupiah Sell 10/19/11 119,167 110,834 (8,333) Japanese Yen Sell 10/19/11 2,232,891 2,223,498 (9,393) Malaysian Ringgit Sell 10/19/11 267,061 281,139 14,078 Mexican Peso Buy 10/19/11 196,118 217,695 (21,577) Norwegian Krone Sell 10/19/11 137,846 149,472 11,626 Polish Zloty Sell 10/19/11 71,214 77,775 6,561 Russian Ruble Buy 10/19/11 4,715 5,126 (411) Singapore Dollar Buy 10/19/11 436,092 469,435 (33,343) South African Rand Buy 10/19/11 223,552 251,041 (27,489) South Korean Won Sell 10/19/11 26,124 28,548 2,424 Swedish Krona Buy 10/19/11 1,331,760 1,425,239 (93,479) Swiss Franc Sell 10/19/11 505,682 532,717 27,035 Taiwan Dollar Sell 10/19/11 355,895 372,315 16,420 Thai Baht Buy 10/19/11 38,297 39,670 (1,373) Turkish Lira Buy 10/19/11 71,170 74,969 (3,799) UBS AG Australian Dollar Sell 10/19/11 2,057,857 2,201,369 143,512 Brazilian Real Buy 10/19/11 559,918 634,094 (74,176) British Pound Buy 10/19/11 8,814,550 8,978,795 (164,245) Canadian Dollar Buy 10/19/11 1,145,645 1,206,636 (60,991) Czech Koruna Buy 10/19/11 315,069 332,796 (17,727) Euro Sell 10/19/11 4,757,843 4,974,689 216,846 Hungarian Forint Buy 10/19/11 152,042 167,979 (15,937) Indian Rupee Buy 10/19/11 177,354 187,693 (10,339) Japanese Yen Buy 10/19/11 2,801,039 2,784,590 16,449 Mexican Peso Sell 10/19/11 839,310 931,784 92,474 New Zealand Dollar Sell 10/19/11 43,997 47,978 3,981 Norwegian Krone Buy 10/19/11 2,812,490 3,053,359 (240,869) Polish Zloty Buy 10/19/11 660,022 721,204 (61,182) Russian Ruble Sell 10/19/11 2,880 3,136 256 Singapore Dollar Buy 10/19/11 428,362 460,886 (32,524) South African Rand Buy 10/19/11 233,037 261,446 (28,409) South Korean Won Sell 10/19/11 370,334 401,475 31,141 Swedish Krona Buy 10/19/11 1,894,878 2,029,026 (134,148) Swiss Franc Sell 10/19/11 1,151,677 1,213,363 61,686 Taiwan Dollar Buy 10/19/11 342,512 358,252 (15,740) Thai Baht Sell 10/19/11 15,307 15,393 86 Turkish Lira Buy 10/19/11 2,095 2,208 (113) 75 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $177,472,827) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Buy 10/19/11 $918,271 $991,076 $(72,805) British Pound Buy 10/19/11 1,123,550 1,143,466 (19,916) Canadian Dollar Buy 10/19/11 518,006 545,566 (27,560) Euro Buy 10/19/11 2,328,710 2,426,025 (97,315) Japanese Yen Sell 10/19/11 2,985,861 2,967,657 (18,204) New Zealand Dollar Buy 10/19/11 110,488 120,408 (9,920) Norwegian Krone Sell 10/19/11 997,867 1,083,312 85,445 Swedish Krona Sell 10/19/11 805,691 862,703 57,012 Swiss Franc Buy 10/19/11 497,174 523,731 (26,557) Total FUTURES CONTRACTS OUTSTANDING at 9/30/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 20 $1,858,128 Dec-11 $3,411 Canadian Government Bond 10 yr (Long) 2 254,617 Dec-11 4,110 Canadian Government Bond 10 yr (Short) 12 1,527,701 Dec-11 (9,429) Euro STOXX 50 Index (Long) 116 3,356,290 Dec-11 (10,845) Euro-Swiss Franc 3 Month (Short) 9 2,485,835 Dec-11 (16,406) Euro-Swiss Franc 3 Month (Short) 22 6,078,308 Dec-12 (91,668) Euro-Swiss Franc 3 Month (Short) 22 6,081,953 Jun-12 (73,831) Euro-Swiss Franc 3 Month (Short) 22 6,080,738 Mar-12 (58,258) FTSE 100 Index (Long) 99 7,873,112 Dec-11 (232,940) Japanese Government Bond 10 yr (Long) 7 12,915,742 Dec-11 (43,111) Japanese Government Bond 10 yr Mini (Long) 10 1,845,236 Dec-11 (5,889) Japanese Government Bond 10 yr Mini (Short) 6 1,107,141 Dec-11 3,472 MSCI EAFE Index Mini (Short) 339 22,824,870 Dec-11 194,109 Russell 2000 Index Mini (Long) 168 10,777,200 Dec-11 (941,865) Russell 2000 Index Mini (Short) 58 3,720,700 Dec-11 366,154 S&P 500 Index (Long) 12 3,378,000 Dec-11 (109,460) S&P 500 Index E-Mini (Short) 995 56,018,500 Dec-11 3,044,040 S&P Mid Cap 400 Index E-Mini (Long) 6 467,340 Dec-11 (20,202) S&P Mid Cap 400 Index E-Mini (Short) 18 1,402,020 Dec-11 135,684 S&P/TSX 60 Index (Short) 10 1,273,372 Dec-11 110,435 SPI 200 Index (Short) 19 1,843,286 Dec-11 45,077 Tokyo Price Index (Short) 61 5,994,357 Dec-11 (104,812) U.K. Gilt 10 yr (Short) 2 406,154 Dec-11 (7,567) U.S. Treasury Bond 20 yr (Long) 264 37,653,000 Dec-11 1,457,826 U.S. Treasury Bond 20 yr (Short) 10 1,426,250 Dec-11 (32,394) 76 FUTURES CONTRACTS OUTSTANDING at 9/30/11 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 60 $9,517,500 Dec-11 $956,605 U.S. Treasury Note 2 yr (Long) 287 63,198,297 Dec-11 (62,108) U.S. Treasury Note 2 yr (Short) 40 8,808,125 Dec-11 9,924 U.S. Treasury Note 5 yr (Long) 181 22,169,672 Dec-11 27,336 U.S. Treasury Note 10 yr (Short) 103 13,399,656 Dec-11 (108,689) Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $7,192,518) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. $526,281 Aug-16/5.35 $14,078 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 526,281 Aug-16/4.35 70,758 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 2,241,541 Aug-16/4.28 96,086 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 2,241,541 Aug-16/4.28 291,938 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 2,275,397 Aug-16/4.68 80,094 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 2,275,397 Aug-16/4.68 351,776 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 1,896,164 Jul-16/4.67 66,935 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 1,896,164 Jul-16/4.67 292,009 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 1,896,164 Jul-16/4.80 62,763 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 1,896,164 Jul-16/4.80 307,937 77 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $7,192,518) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. $758,466 Jul-16/4.80 $25,105 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 758,466 Jul-16/4.80 123,175 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 1,896,164 Jul-16/4.815 62,194 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 1,896,164 Jul-16/4.815 309,833 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 1,780,510 Jul-16/4.79 60,609 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 1,780,510 Jul-16/4.79 288,674 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 1,890,634 Jul-16/4.74 65,756 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 1,890,634 Jul-16/4.74 300,478 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 1,206,318 Jun-16/5.86 25,743 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 1,206,318 Jun-16/4.86 201,455 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 24, 2021. 2,236,010 Jun-16/4.61 42,059 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 24, 2021. 2,236,010 Jun-16/4.61 196,478 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 14, 2026. 5,083,787 Jun-16/4.77 165,884 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 14, 2026. 5,083,787 Jun-16/4.77 816,761 78 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $7,192,518) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.64% versus the three month USD-LIBOR-BBA maturing June 13, 2021. $5,700,000 Jun-16/4.64 $105,222 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 5.655% versus the three month USD-LIBOR-BBA maturing June 13, 2021. 10,600,000 Jun-16/5.655 121,900 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.155% versus the three month USD-LIBOR-BBA maturing June 13, 2021. 9,900,000 Jun-16/5.155 148,203 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.64% versus the three month USD-LIBOR-BBA maturing June 13, 2021. 5,700,000 Jun-16/4.64 508,098 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 3.655% versus the three month USD-LIBOR-BBA maturing June 13, 2021. 10,600,000 Jun-16/3.655 596,780 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.155% versus the three month USD-LIBOR-BBA maturing June 13, 2021. 9,900,000 Jun-16/4.155 716,265 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 3,167,162 Jun-16/4.815 104,105 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 3,167,162 Jun-16/4.815 520,555 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 1,405,992 Aug-14/4.20 36,401 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 1,405,992 Aug-14/4.20 192,747 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,171,660 Jul-14/4.19 30,334 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,171,660 Jul-14/4.19 160,225 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 468,664 Jul-14/4.34 11,037 79 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $7,192,518) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. $1,171,660 Jul-14/4.35 $27,417 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 468,664 Jul-14/4.34 68,945 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,171,660 Jul-14/4.35 173,183 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,171,663 Jul-14/4.3725 26,960 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,171,663 Jul-14/4.3725 175,175 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 1,100,196 Jul-14/4.36 25,404 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 1,100,196 Jul-14/4.36 163,643 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 1,168,242 Jul-14/4.29 28,155 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 1,168,242 Jul-14/4.29 168,017 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 6,791,020 Dec-11/1.29 35,042 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 6,791,020 Dec-11/1.29 55,211 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 9,143,400 Nov-11/3.425 35,659 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 9,143,400 Nov-11/3.425 1,406,348 80 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $7,192,518) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. $4,433,660 Oct-11/2.47 $— Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 4,433,660 Oct-11/1.97 151,143 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.064% versus the three month USD-LIBOR-BBA maturing October 7, 2041. 1,852,429 Oct-11/4.064 — Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/11 (proceeds receivable $1,091,836) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, October 1, 2041 $1,000,000 10/13/11 $1,085,391 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $6,522,500 $— 9/23/13 3 month USD- LIBOR-BBA 0.45% $(15,648) 3,925,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (5,060) 938,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% 6,444 4,639,000 — 10/3/13 3 month USD- LIBOR-BBA 0.54875% (2,598) CAD 475,000 — 9/14/21 2.4075% 3 month CAD- BA-CDOR 89 JPY 262,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 11,530 Barclays Bank PLC $109,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA (460) 2,883,500 — 9/19/20 2.12% 3 month USD- LIBOR-BBA (32,497) 5,214,500 — 9/19/13 3 month USD- LIBOR-BBA 0.51% (6,167) 987,000 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 71,513 1,414,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA (17,753) 5,446,400 — 9/21/13 3 month USD- LIBOR-BBA 0.4925% (8,524) 81 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $5,802,800 $— 9/22/13 0.4775% 3 month USD- LIBOR-BBA $10,859 658,000 — 9/22/41 3 month USD- LIBOR-BBA 2.975% 39,227 3,925,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (5,187) 8,478,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (9,432) 7,371,000 — 9/28/21 2.041% 3 month USD- LIBOR-BBA 44,301 34,912,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (44,291) 56,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% 1,923 1,138,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% 5,029 10,965,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (9,951) 1,182,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA (6,217) 5,400,000 — 6/20/41 3.91625% 3 month USD- LIBOR-BBA (1,438,884) 745,000 — 10/3/13 3 month USD- LIBOR-BBA 0.543% (503) 145,000 — 10/3/41 3 month USD- LIBOR-BBA 2.8175% 3,718 5,380,000 — 6/27/41 3 month USD- LIBOR-BBA 3.88882% 1,399,091 13,803,000 — 6/28/41 3 month USD- LIBOR-BBA 3.885% 3,577,131 930,000 — 6/28/41 3 month USD- LIBOR-BBA 3.88% 240,036 2,760,000 — 6/29/41 3 month USD- LIBOR-BBA 3.85488% 698,421 300,000 — 6/30/41 3 month USD- LIBOR-BBA 3.92% 80,019 1,265,000 — 7/12/41 4.0825% 3 month USD- LIBOR-BBA (378,317) 2,985,000 — 7/13/41 3.948% 3 month USD- LIBOR-BBA (807,643) 1,801,000 — 7/14/41 3.88% 3 month USD- LIBOR-BBA (461,223) 748,000 — 7/20/41 3 month USD- LIBOR-BBA 3.888% 192,444 2,625,808 (40,437) 9/21/21 3 month USD- LIBOR-BBA 3.14% 211,153 1,220,000 — 7/25/41 3 month USD- LIBOR-BBA 3.97% 334,451 82 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $509,000 $— 7/28/41 3 month USD- LIBOR-BBA 3.9675% $139,144 263,000 — 8/2/41 3.8925% 3 month USD- LIBOR-BBA (67,616) 687,000 — 8/3/41 3.83375% 3 month USD- LIBOR-BBA (168,064) 594,000 — 8/4/41 3.6108% 3 month USD- LIBOR-BBA (117,280) 400,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (68,089) 1,822,000 — 8/9/41 3 month USD- LIBOR-BBA 3.49% 312,530 463,000 — 8/9/41 3 month USD- LIBOR-BBA 3.575% 87,722 17,843,000 — 8/17/13 0.45% 3 month USD- LIBOR-BBA 35,698 3,932,000 — 8/17/41 3.343% 3 month USD- LIBOR-BBA (549,934) 9,766,000 — 8/17/21 3 month USD- LIBOR-BBA 2.39% 287,867 2,304,000 — 8/23/21 2.23667% 3 month USD- LIBOR-BBA (34,198) 1,392,000 — 9/6/20 2.231% 3 month USD- LIBOR-BBA (30,067) 839,000 — 9/6/41 3.2375% 3 month USD- LIBOR-BBA (97,390) 555,000 — 9/6/13 3 month USD- LIBOR-BBA 0.4925% (776) 9,228,000 — 9/6/13 3 month USD- LIBOR-BBA 0.48875% (13,594) 1,649,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 12,239 1,649,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% 13,766 3,196,000 — 9/8/21 2.186% 3 month USD- LIBOR-BBA (28,451) 1,961,000 — 9/8/41 3 month USD- LIBOR-BBA 2.958% 111,925 3,002,000 — 9/8/13 0.52875% 3 month USD- LIBOR-BBA 2,118 1,073,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA (4,726) 10,514,000 — 9/13/13 0.52% 3 month USD- LIBOR-BBA 9,515 3,114,000 — 9/13/21 2.145% 3 month USD- LIBOR-BBA (14,771) 701,000 — 9/13/41 2.975% 3 month USD- LIBOR-BBA (42,262) 83 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $3,019,000 $— 9/15/13 3 month USD- LIBOR-BBA 0.5275% $(2,418) EUR 8,750,000 — 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% 211,141 EUR 10,937,500 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (256,742) EUR 884,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% 225 EUR 330,000 — 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS (416) GBP 1,312,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (9,981) Citibank, N.A. $2,128,000 — 9/23/13 3 month USD- LIBOR-BBA 0.459% (4,739) 749,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% 2,341 11,959,000 5,924 9/26/13 3 month USD- LIBOR-BBA 0.49% (13,709) 12,563,200 (64,546) 9/26/18 3 month USD- LIBOR-BBA 1.62% (128,301) 680,100 (8,018) 9/26/21 3 month USD- LIBOR-BBA 2.09% (8,942) 12,177,000 — 10/3/13 0.55625% 3 month USD- LIBOR-BBA 4,993 10,237,000 — 10/3/20 3 month USD- LIBOR-BBA 2.04% 35,420 9,276,500 — 10/3/21 2.159% 3 month USD- LIBOR-BBA (41,002) 585,000 — 10/3/41 3 month USD- LIBOR-BBA 2.804% 13,424 16,600,000 — 7/8/13 3 month USD- LIBOR-BBA 0.675% 50,099 600,000 — 7/8/21 3.2325% 3 month USD- LIBOR-BBA (66,379) 1,200,000 — 7/8/41 3 month USD- LIBOR-BBA 4.0425% 349,164 16,500,000 — 8/5/13 3 month USD- LIBOR-BBA 0.5725% 10,193 7,300,000 — 8/5/16 1.505% 3 month USD- LIBOR-BBA (114,510) 3,300,000 — 8/5/21 3 month USD- LIBOR-BBA 2.725% 202,667 84 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $300,000 $— 8/5/41 3 month USD- LIBOR-BBA 3.5875% $57,731 471,000 — 8/8/41 3.5825% 3 month USD- LIBOR-BBA (90,022) 880,000 — 8/8/41 3.517% 3 month USD- LIBOR-BBA (156,036) 15,800,000 — 9/9/13 3 month USD- LIBOR-BBA 0.525% (12,372) 14,600,000 — 9/9/16 1.1925% 3 month USD- LIBOR-BBA 26,822 1,400,000 — 9/9/21 3 month USD- LIBOR-BBA 2.225% 17,393 200,000 — 9/9/41 3.05% 3 month USD- LIBOR-BBA (15,274) SEK 3,012,000 — 10/3/21 2.555% 3 month SEK- STIBOR-SIDE (2,693) SEK 3,025,000 — 10/4/21 2.5% 3 month SEK- STIBOR-SIDE (497) SEK 9,164,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (68,644) SEK 9,517,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (71,732) Credit Suisse International $391,000 — 9/20/13 0.52125% 3 month USD- LIBOR-BBA 371 8,335,600 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 11,662 7,578,000 — 9/29/13 3 month USD- LIBOR-BBA 0.52375% (7,739) 14,331,800 — 10/3/20 3 month USD- LIBOR-BBA 2.055% 67,646 12,987,100 — 10/3/21 2.172% 3 month USD- LIBOR-BBA (72,858) 368,000 — 8/18/41 3.3688% 3 month USD- LIBOR-BBA (53,439) 149,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (12,416) 9,929,800 — 8/31/13 3 month USD- LIBOR-BBA 0.493% (13,019) 32,292,900 — 8/31/13 3 month USD- LIBOR-BBA 0.5125% (29,802) 11,640,200 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (377,120) 3,208,500 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 394,909 372,000 — 9/14/41 3 month USD- LIBOR-BBA 2.944% 19,972 85 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $1,749,000 $— 9/14/13 3 month USD- LIBOR-BBA 0.53875% $(972) CHF 1,760,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (9,772) Deutsche Bank AG $825,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% 45,335 2,341,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (4,396) 4,016,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (48,922) 8,478,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (9,347) 1,704,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% 9,099 20,352,000 — 6/10/41 3.97% 3 month USD- LIBOR-BBA (5,673,591) 635,936 — 6/10/41 3.95% 3 month USD- LIBOR-BBA (174,584) 938,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% 6,876 16,379,200 — 10/3/20 3 month USD- LIBOR-BBA 2.034% 48,482 14,842,400 — 10/3/21 2.153% 3 month USD- LIBOR-BBA (57,292) 1,188,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% (391) 25,032,800 38,094 7/18/21 3 month USD- LIBOR-BBA 3.04% 2,340,965 4,235,300 2,260 7/18/14 3 month USD- LIBOR-BBA 0.96% 39,655 768,000 — 7/27/41 3.95% 3 month USD- LIBOR-BBA (207,191) 55,751,500 56,322 8/1/15 1.37% 3 month USD- LIBOR-BBA (953,507) 293,748 — 8/9/41 3.55% 3 month USD- LIBOR-BBA (54,105) 15,537,700 — 8/12/16 3 month USD- LIBOR-BBA 1.255% 46,745 2,938,500 — 8/12/41 3.32% 3 month USD- LIBOR-BBA (397,900) 1,979,300 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (259,514) 2,344,600 — 8/16/21 3 month USD- LIBOR-BBA 2.4775% 88,265 4,887,500 — 8/16/16 3 month USD- LIBOR-BBA 1.24% 9,870 86 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $1,718,500 $— 8/16/21 2.435% 3 month USD- LIBOR-BBA $(57,936) 223,000 — 8/16/41 3 month USD- LIBOR-BBA 3.36% 32,005 9,441,100 — 8/17/18 1.84% 3 month USD- LIBOR-BBA (118,903) 2,688,700 — 8/22/21 3 month USD- LIBOR-BBA 2.218% 35,442 2,934,300 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (2,960) 4,924,500 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (88,289) 3,162,600 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 265,851 29,136,600 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (30,088) 4,486,600 — 8/30/21 2.4075% 3 month USD- LIBOR-BBA (134,386) 923,000 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 108,645 6,775,600 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (8,954) 1,953,500 — 9/12/13 3 month USD- LIBOR-BBA 0.5% (2,526) 4,807,900 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% 52,983 2,512,500 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (199,266) 2,255,000 — 9/14/16 1.175% 3 month USD- LIBOR-BBA 6,781 Goldman Sachs International 2,883,500 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA (35,797) 5,214,500 — 9/19/13 3 month USD- LIBOR-BBA 0.515% (5,538) 987,000 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 74,627 460,000 — 9/20/41 3.065% 3 month USD- LIBOR-BBA (36,202) 6,087,400 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 8,516 4,211,200 — 9/22/13 0.478% 3 month USD- LIBOR-BBA 7,745 5,693,500 — 9/23/13 3 month USD- LIBOR-BBA 0.4525% (13,371) 3,164,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (4,143) 87 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $1,798,000 $— 9/26/21 3 month USD- LIBOR-BBA 1.93875% $(27,510) 5,510,687 (200,313) 9/29/41 3 month USD- LIBOR-BBA 3.99% 1,301,632 592,000 — 9/28/41 3 month USD- LIBOR-BBA 2.69625% 346 10,049,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (12,436) 1,057,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% 4,312 878,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% (325) 1,653,000 — 7/1/41 3 month USD- LIBOR-BBA 4.02625% 476,291 5,226,000 — 7/19/21 3 month USD- LIBOR-BBA 3.075% 497,289 24,078,000 (10,236) 7/20/16 3 month USD- LIBOR-BBA 1.79% 727,052 250,000 — 7/21/41 3.935% 3 month USD- LIBOR-BBA (66,777) 1,708,000 — 7/25/21 3 month USD- LIBOR-BBA 3.0675% 160,494 180,000 — 7/25/41 3 month USD- LIBOR-BBA 3.9325% 47,920 2,379,000 — 7/25/21 3 month USD- LIBOR-BBA 3.127% 236,651 2,032,000 — 7/26/41 3 month USD- LIBOR-BBA 3.93625% 542,374 950,000 — 7/28/41 3.935% 3 month USD- LIBOR-BBA (253,185) 820,000 — 8/2/41 3.8725% 3 month USD- LIBOR-BBA (207,354) 985,000 — 8/2/41 3.81625% 3 month USD- LIBOR-BBA (237,384) 852,000 — 8/3/41 3.754% 3 month USD- LIBOR-BBA (194,074) 671,000 — 8/4/41 3.718% 3 month USD- LIBOR-BBA (147,668) 895,000 — 8/4/41 3.711% 3 month USD- LIBOR-BBA (195,647) 840,000 — 8/4/41 3.6225% 3 month USD- LIBOR-BBA (167,932) 385,000 — 8/5/41 3.593% 3 month USD- LIBOR-BBA (74,534) 400,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (68,089) 694,000 — 8/9/41 3 month USD- LIBOR-BBA 3.54% 126,359 88 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $781,000 $— 8/10/41 3.435% 3 month USD- LIBOR-BBA $(124,842) 18,040,000 (51,875) 8/11/21 2.55% 3 month USD- LIBOR-BBA (859,296) 233,700 — 8/15/41 3.2475% 3 month USD- LIBOR-BBA (28,015) 1,033,800 — 8/15/41 3.365% 3 month USD- LIBOR-BBA (149,545) 4,689,200 — 8/16/21 3 month USD- LIBOR-BBA 2.47% 173,251 180,000 — 8/24/41 3 month USD- LIBOR-BBA 3.075% 14,903 10,700,000 — 8/24/16 1.235% 3 month USD- LIBOR-BBA (13,415) 4,470,000 — 8/24/21 3 month USD- LIBOR-BBA 2.2625% 76,615 7,534,000 — 8/30/13 3 month USD- LIBOR-BBA 0.48375% (11,342) 2,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (60,296) 532,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (11,450) 752,000 — 9/1/41 3.195% 3 month USD- LIBOR-BBA (80,856) 782,000 — 9/1/13 3 month USD- LIBOR-BBA 0.4975% (984) 693,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA (10,837) 3,427,000 — 9/13/13 0.52125% 3 month USD- LIBOR-BBA 3,007 114,000 — 9/13/41 3 month USD- LIBOR-BBA 3.023% 8,025 EUR 2,180,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 50,071 EUR 1,300,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 1,945 KRW 7,312,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (169,222) KRW 2,483,797,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 38,815 SEK 2,050,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (4,409) 89 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. $8,478,000 $— 9/27/13 3 month USD- LIBOR-BBA 0.5175% $(9,347) 3,946,361 — 6/10/26 3.591% 3 month USD- LIBOR-BBA (609,454) 2,950,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (280,441) 2,195,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% 14,752 930,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% 8,148 1,758,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% 11,814 3,698,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 156 43,988,600 61,653 8/3/15 1.23% 3 month USD- LIBOR-BBA (489,529) 734,000 — 8/8/41 3.466% 3 month USD- LIBOR-BBA (122,247) 440,000 — 8/8/41 3.4275% 3 month USD- LIBOR-BBA (69,706) 304,000 — 8/9/41 3.485% 3 month USD- LIBOR-BBA (51,824) 5,903,000 — 8/19/13 0.4475% 3 month USD- LIBOR-BBA 12,186 231,000 — 8/19/41 3.299% 3 month USD- LIBOR-BBA (30,126) 29,709,700 (3,182) 8/19/13 0.44% 3 month USD- LIBOR-BBA 62,598 30,492,900 146,241 8/19/20 2.18% 3 month USD- LIBOR-BBA (425,498) 5,338,000 — 8/23/13 0.485% 3 month USD- LIBOR-BBA 7,331 2,206,000 — 8/23/41 3 month USD- LIBOR-BBA 3.088% 188,881 684,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 21,433 5,420,500 — 8/31/13 3 month USD- LIBOR-BBA 0.5% (6,354) 4,498,000 — 9/2/13 0.486% 3 month USD- LIBOR-BBA 6,725 850,000 — 9/2/41 3 month USD- LIBOR-BBA 3.187% 89,891 3,383,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% 9,205 368,000 — 9/14/13 0.535% 3 month USD- LIBOR-BBA 232 3,666,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA (21,288) 90 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $260,000 $— 9/15/41 2.984% 3 month USD- LIBOR-BBA $(16,126) 800,000 — 9/19/16 3 month USD- LIBOR-BBA 1.231% (461) CAD 1,733,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 3,585 CAD 2,813,000 — 9/21/21 3 month CAD- BA-CDOR 2.3911% (5,820) CAD 686,000 — 9/27/21 3 month CAD- BA-CDOR 2.415% (247) EUR 8,750,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 221,984 EUR 8,750,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (213,192) JPY 94,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (1,254) UBS, AG $34,000,000 — 6/9/15 1.465% 3 month USD- LIBOR-BBA (844,966) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 141,440 7/30/12 3 month A basket (GDX) $(410,484) USD-LIBOR-BBA of common stocks Barclays Bank PLC $1,402,956 1/12/40 4.50% (1 month Synthetic MBX (1,669) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,713,764 1/12/41 5.00% (1 month Synthetic MBX (7,612) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 319,190 1/12/41 4.50% (1 month Synthetic MBX (529) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 124,691 1/12/41 5.00% (1 month Synthetic MBX (350) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 91 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $23,053 1/12/41 4.50% (1 month Synthetic MBX $(38) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 25,756 1/12/40 5.00% (1 month Synthetic MBX (68) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 84,423 1/12/40 5.00% (1 month Synthetic MBX (223) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 60,813 1/12/40 5.00% (1 month Synthetic MBX (161) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,206,797 1/12/41 5.00% (1 month Synthetic TRS (25,319) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 96,533 1/12/40 (5.00%) 1 month Synthetic TRS 1,331 USD-LIBOR Index 5.00% 30 year Fannie Mae pools Citibank, N.A. units 87 4/11/12 3 month Russell 1000 11,467 USD-LIBOR-BBA Total Return Index minus 0.05% $1,317,050 1/12/41 5.00% (1 month Synthetic MBX (3,694) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 273 4/11/12 (3 month USD- A basket (2,645,297) LIBOR-BBA plus (CGPUTQL1) 0.10%) of common stocks units 6,046 4/11/12 3 month Russell 2000 3,198,880 USD-LIBOR-BBA Total Return Index minus 0.05% units 252 4/11/12 (3 month USD- Russell 2000 138,183 LIBOR-BBA) Total Return Index JPMorgan Chase Bank, N.A. shares 269,208 10/20/11 (3 month USD- iShares MSCI (3,200,525) LIBOR-BBA plus Emerging Markets 5 bp) Index Total 92 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CDX NA HY Series 17 Version 1 Index B+ $1,669,997 $16,805,000 12/20/16 500 bp $(364,809) Deutsche Bank AG Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 440,000 9/20/13 715 bp 45,641 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 690,000 9/20/13 477 bp 26,190 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 690,000 9/20/13 535 bp 36,514 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 680,000 3/20/13 680 bp (649,432) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+ 755,747 $7,605,000 12/20/16 500 bp (165,092) Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1 — (23,121) EUR 1,943,000 12/20/14 (500 bp) 99,976 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September30, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,808,642 $3,556,930 $— Capital goods 6,474,833 3,604,460 27,661 Communication services 6,061,735 2,364,015 — 93 Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks cont.: Conglomerates $1,468,263 $270,501 $— Consumer cyclicals 13,918,776 4,525,946 489 Consumer staples 10,383,168 4,658,756 — Energy 11,294,402 2,479,029 — Financials 14,339,561 6,736,646 — Health care 14,074,043 3,788,223 — Technology 18,594,159 910,903 — Transportation 776,369 1,146,103 — Utilities and power 3,788,153 1,605,954 — Total common stocks Asset-backed securities $— $10,668,998 $— Commodity linked notes — 5,539,434 — Convertible bonds and notes — 196,667 — Convertible preferred stocks — 408,146 — Corporate bonds and notes — 124,979,612 120,832 Foreign government bonds and notes — 12,333,849 — Investment companies 14,062,873 — — Mortgage-backed securities — 40,203,064 — Municipal bonds and notes — 176,943 — Preferred stocks — 376,060 — Purchased options outstanding — 8,675,723 — Senior loans — 3,398,372 — U.S. Government and agency mortgage obligations — 134,858,851 — U.S. treasury obligations — 1,733,820 — Warrants — 138 8,376 Short-term investments 105,375,219 73,385,354 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $688,356 $— Futures contracts 4,428,709 — — Written options — (10,110,752) — TBA sale commitments — (1,085,391) — Interest rate swap contracts — (3,225,173) — Total return swap contracts — (2,946,108) — Credit default contracts — (3,373,635) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 94 Statement of assets and liabilities 9/30/11 ASSETS Investment in securities, at value, including $13,457,009 of securities on loan (Note 1): Unaffiliated issuers (identified cost $541,882,986) $560,234,257 Affiliated issuers (identified cost $117,925,794) (Notes 1 and 6) 117,925,794 Cash 137,784 Foreign currency (cost $17,044) (Note 1) 16,693 Dividends, interest and other receivables 3,682,313 Receivable for shares of the fund sold 3,515,423 Receivable for investments sold 9,428,455 Receivable for sales of delayed delivery securities (Note 1) 1,220,544 Unrealized appreciation on swap contracts (Note 1) 21,348,418 Receivable for variation margin (Note 1) 2,135,519 Unrealized appreciation on forward currency contracts (Note 1) 4,911,030 Premium paid on swap contracts (Note 1) 401,728 Total assets LIABILITIES Payable for investments purchased 6,749,001 Payable for purchases of delayed delivery securities (Note 1) 134,230,802 Payable for shares of the fund repurchased 4,075,795 Payable for compensation of Manager (Note 2) 231,090 Payable for investor servicing fees (Note 2) 69,932 Payable for custodian fees (Note 2) 130,815 Payable for Trustee compensation and expenses (Note 2) 147,464 Payable for administrative services (Note 2) 2,498 Payable for distribution fees (Note 2) 299,627 Unrealized depreciation on forward currency contracts (Note 1) 4,222,674 Written options outstanding, at value (premiums received $7,192,518) (Notes 1 and 3) 10,110,752 Premium received on swap contracts (Note 1) 2,736,238 Unrealized depreciation on swap contracts (Note 1) 28,558,824 TBA sale commitments, at value (proceeds receivable $1,091,836) (Note 1) 1,085,391 Collateral on securities loaned, at value (Note 1) 14,160,575 Collateral on certain derivative contracts, at value (Note 1) 3,907,743 Other accrued expenses 252,021 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $543,771,425 Distributions in excess of net investment income (Note 1) (2,704,433) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (40,437,500) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 13,357,224 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 95 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($352,757,490 divided by 39,937,995 shares) $8.83 Offering price per class A share (100/94.25 of $8.83)* $9.37 Net asset value and offering price per class B share ($26,067,644 divided by 2,970,936 shares)** $8.77 Net asset value and offering price per class C share ($43,702,640 divided by 4,995,345 shares)** $8.75 Net asset value and redemption price per class M share ($7,505,307 divided by 857,230 shares) $8.76 Offering price per class M share (100/96.50 of $8.76)* $9.08 Net asset value, offering price and redemption price per class R share ($3,582,388 divided by 396,542 shares) $9.03 Net asset value, offering price and redemption price per class Y share ($80,371,247 divided by 9,075,432 shares) $8.86 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 96 Statement of operations Year ended 9/30/11 INVESTMENT INCOME Interest (net of foreign tax of $26,747) (including interest income of $263,943 from investments in affiliated issuers) (Note 6) $22,267,410 Dividends (net of foreign tax of $236,985) 6,608,671 Securities lending (Note 1) 86,903 Total investment income EXPENSES Compensation of Manager (Note 2) 4,920,558 Investor servicing fees (Note 2) 1,867,057 Custodian fees (Note 2) 271,352 Trustee compensation and expenses (Note 2) 77,493 Administrative services (Note 2) 27,215 Distribution fees — Class A (Note 2) 961,353 Distribution fees — Class B (Note 2) 303,903 Distribution fees — Class C (Note 2) 458,527 Distribution fees — Class M (Note 2) 63,508 Distribution fees — Class R (Note 2) 18,660 Other 418,157 Total expenses Expense reduction (Note 2) (29,707) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 79,937,398 Net realized loss on swap contracts (Note 1) (20,587,365) Net realized loss on futures contracts (Note 1) (20,193,372) Net realized loss on foreign currency transactions (Note 1) (7,648,532) Net realized loss on written options (Notes 1 and 3) (355,196) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 559,043 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (5,475,741) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 97 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/11 Year ended 9/30/10 Operations: Net investment income $19,604,908 $33,187,345 Net realized gain on investments and foreign currency transactions 31,152,933 131,674,991 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (4,916,698) (52,900,794) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (13,844,909) (19,833,612) Class B (899,015) (1,696,442) Class C (1,296,737) (1,981,194) Class M (266,043) (455,370) Class R (120,858) (156,135) Class Y (20,547,834) (31,858,737) Increase in capital from settlement payments 1,970 — Redemption fees (Note 1) — 2,002 Increase (decrease) from capital share transactions (Note 4) (554,700,741) 15,468,184 Total increase (decrease) in net assets NET ASSETS Beginning of year 1,059,819,740 988,369,502 End of year (including distributions in excess of net investment income of $2,704,433 and undistributed net investment income of $11,142,880, respectively) The accompanying notes are an integral part of these financial statements. 98 This page left blank intentionally. 99 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) g Class A September 30, 2011 .20 (.12) j (.33) — — e,f 1.07 1.07 2.12 288 September 30, 2010 .28 .69 (.49) — e — 1.05 d 1.05 d 3.21 d 196 September 30, 2009 .22 .35 (.32) — e — e,h 1.28 d,i 1.17 d 3.00 d 292 September 30, 2008 .38 (1.54) (.33) — e — 1.15 d 1.15 d 4.06 d 170 September 30, 2007 .30 .25 (.30) — e — 1.15 d 1.15 d 3.09 d 151 Class B September 30, 2011 .13 (.11) j (.27) — — e,f 1.82 1.82 1.36 288 September 30, 2010 .22 .68 (.42) — e — 1.80 d 1.80 d 2.49 d 196 September 30, 2009 .17 .36 (.26) — e — e,h 2.03 d,i 1.92 d 2.24 d 292 September 30, 2008 .31 (1.53) (.26) — e — 1.90 d 1.90 d 3.31 d 170 September 30, 2007 .23 .24 (.22) — e — 1.90 d 1.90 d 2.36 d 151 Class C September 30, 2011 .13 (.10) j (.27) — — e,f 1.82 1.82 1.38 288 September 30, 2010 .21 .67 (.42) — e — 1.80 d 1.80 d 2.45 d 196 September 30, 2009 .17 .34 (.26) — e — e,h 2.03 d,i 1.92 d 2.25 d 292 September 30, 2008 .31 (1.53) (.26) — e — 1.90 d 1.90 d 3.31 d 170 September 30, 2007 .23 .26 (.22) — e — 1.90 d 1.90 d 2.34 d 151 Class M September 30, 2011 .15 (.10) j (.29) — — e,f 1.57 1.57 1.62 288 September 30, 2010 .24 .67 (.44) — e — 1.55 d 1.55 d 2.73 d 196 September 30, 2009 .19 .35 (.28) — e — e,h 1.78 d,i 1.67 d 2.55 d 292 September 30, 2008 .33 (1.53) (.28) — e — 1.65 d 1.65 d 3.55 d 170 September 30, 2007 .25 .25 (.25) — e — 1.65 d 1.65 d 2.59 d 151 Class R September 30, 2011 .18 (.11) j (.31) — — e,f 1.32 1.32 1.88 288 September 30, 2010 .26 .72 (.46) — e — 1.30 d 1.30 d 2.94 d 196 September 30, 2009 .21 .39 (.30) — e — e,h 1.53 d,i 1.42 d 2.71 d 292 September 30, 2008 .34 (1.53) (.31) — e — 1.40 d 1.40 d 3.66 d 170 September 30, 2007 .28 .27 (.27) — e — 1.40 d 1.40 d 2.84 d 151 Class Y September 30, 2011 .21 (.09) j (.36) — — e,f .82 .82 2.26 288 September 30, 2010 .31 .68 (.51) — e — .80 d .80 d 3.45 d 196 September 30, 2009 .25 .37 (.34) — e — e,h 1.03 d,i .92 d 3.29 d 292 September 30, 2008 .40 (1.54) (.35) — e — .90 d .90 d 4.30 d 170 September 30, 2007 .33 .25 (.32) — e — .90 d .90 d 3.34 d 151 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 100 101 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 September 30, 2007 0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Portfolio turnover excludes dollar roll transactions. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. j The amount shown for a share outstanding does not correspond with the aggregate net gain on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the fund. The accompanying notes are an integral part of these financial statements. Notes to financial statements 9/30/11 Note 1: Significant accounting policies Putnam Dynamic Asset Allocation Conservative Fund (the fund) (which will change its name from Putnam Asset Allocation: Conservative Portfolio effective November 30, 2011) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return consistent with preservation of capital. Total return is comprised of capital appreciation and income. The fund invests mainly in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments. The fund also invests, to a lesser extent, in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2010 through September 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts ofapproximately 5,000 on futures contracts for the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. SeeNote 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $177,700,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $258,600,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $85,100,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $1,732,100,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $68,700,000 on credit default swap contracts for the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,882,109 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. As of September 30, 2011, due to a decrease in the fund’s net asset value during the year, such counterparties were entitled to elect, but had not yet elected, to terminate early, and cause settlement of all outstanding derivative and foreign exchange contracts outstanding under the applicable Master Agreements, including the payment by the fund of any losses and costs resulting from such early termination, as reasonably determined by such counterparty. At the close of the reporting period, the fund had a net asset position of $7,104,641 and a net liability position of $17,396,230 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $15,036,986. The fund intends to seek a waiver of or other relief from this provision, from the counterparties. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $13,490,755. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $14,160,575. R) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. S) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. T) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2011, the fund had a capital loss carryover of $29,204,035 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $1,108,681 September 30, 2016 11,477,221 September 30, 2017 16,618,133 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2012 $6,206,436 of losses recognized during the period from November 1, 2010 to September 30, 2011. U) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, post-October loss deferrals, the expiration of a capital loss carryover, unrealized and realized gains and losses on certain futures contracts, interest on payment-in-kind securities, realized gains and losses on passive foreign investment companies, straddle loss deferrals, income on swap contracts, amortization and accretion, interest only securities and distribution in excess. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $3,523,175 to decrease distributions in excess of net investment income and $27,256,609 to decrease paid-in-capital, with a decrease to accumulated net realized loss of $23,733,434. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $44,389,274 Unrealized depreciation (31,912,488) Net unrealized appreciation 12,476,786 Capital loss carryforward (29,204,035) Post-October loss (6,206,436) Cost for federal income tax purposes $665,683,265 V) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion, 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $4,062 under the expense offset arrangements and by $25,645 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $379, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $92,398 and $2,386 from the sale of classA and classM shares, respectively, and received $16,855 and $2,229 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $6 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,795,321,194 and $2,179,839,563, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 331,733,120 $18,429,900 beginning of the reporting period Options USD 361,405,610 15,664,714 opened CHF 61,480,000 67,123 Options USD (52,175,015) (900,250) exercised Options USD (975,100) (44,562) expired Options USD (475,974,676) (25,957,284) closed CHF (61,480,000) (67,123) Written options outstanding at the USD 164,013,939 $7,192,518 end of the reporting period Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/11 Year ended 9/30/10 ClassA Shares Amount Shares Amount Shares sold 8,808,060 $81,562,405 8,445,962 $74,638,845 Shares issued in connection with reinvestment of distributions 1,427,497 13,099,023 2,149,894 18,853,605 10,235,557 94,661,428 10,595,856 93,492,450 Shares repurchased (11,712,697) (109,123,547) (11,017,447) (97,397,611) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassB Shares Amount Shares Amount Shares sold 602,003 $5,548,500 608,032 $5,335,805 Shares issued in connection with reinvestment of distributions 86,644 787,948 177,296 1,541,081 688,647 6,336,448 785,328 6,876,886 Shares repurchased (1,333,728) (12,324,217) (1,520,569) (13,346,294) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassC Shares Amount Shares Amount Shares sold 1,212,659 $11,159,143 1,029,626 $9,010,086 Shares issued in connection with reinvestment of distributions 125,046 1,135,118 198,458 1,722,164 1,337,705 12,294,261 1,228,084 10,732,250 Shares repurchased (1,188,329) (10,934,814) (1,118,069) (9,774,922) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassM Shares Amount Shares Amount Shares sold 142,112 $1,307,312 188,127 $1,648,954 Shares issued in connection with reinvestment of distributions 28,145 255,809 49,669 431,402 170,257 1,563,121 237,796 2,080,356 Shares repurchased (286,972) (2,643,266) (302,021) (2,640,883) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassR Shares Amount Shares Amount Shares sold 178,518 $1,695,811 162,127 $1,448,117 Shares issued in connection with reinvestment of distributions 12,669 118,710 17,482 156,135 191,187 1,814,521 179,609 1,604,252 Shares repurchased (159,070) (1,507,997) (111,529) (998,153) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassY Shares Amount Shares Amount Shares sold 9,547,229 $88,891,972 10,160,729 $89,915,133 Shares issued in connection with reinvestment of distributions 2,232,378 20,533,982 3,624,724 31,843,671 11,779,607 109,425,954 13,785,453 121,758,804 Shares repurchased (68,148,089) (644,262,633) (10,956,118) (96,918,951) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 6.5% of the outstanding shares of the fund. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $231,442 Payables $3,605,077 Foreign exchange contracts Receivables 4,911,030 Payables 4,222,674 Payables, Receivables, Net Net assets — assets — Unrealized Unrealized appreciation / appreciation / Equity contracts (depreciation) 7,252,543* (depreciation) 7,676,430* Investments, Payables, Receivables, Net Net assets — assets — Unrealized Unrealized appreciation / appreciation / Interest rate contracts (depreciation) 29,143,788* (depreciation) 31,888,988* Total *Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $4,320,001 $4,320,001 Foreign exchange contracts — — — (7,575,030) — $(7,575,030) Equity contracts 14,150 (96,359) (12,586,522) — 7,689,846 $(4,978,885) Interest rate contracts (2,154,018) — (7,606,850) — (32,597,212) $(42,358,080) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,327,139) $(1,327,139) Foreign exchange contracts — — — 578,133 — 578,133 Equity contracts — 100,183 5,629,152 — (8,222,382) (2,493,047) Interest rate contracts 727,101 — (136,175) — 46,996,729 47,587,655 Total †For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $263,943 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $600,697,120 and $807,143,922, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $1,926 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $44 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) The fund designated 19.60% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 33.71%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $17,183,192 of distributions paid as qualifying to be taxed as interest-related dividends, and no amount to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2011, there were 107 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and London, England SW1A 1LD Robert E. Patterson BSA Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen One Post Office Square Executive Vice President, Vice President, Clerk and Boston, MA 02109 Principal Executive Assistant Treasurer Officer, Treasurer and Custodian Compliance Liaison Michael Higgins State Street Bank Vice President, Senior Associate and Trust Company Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Legal Counsel Principal Financial Officer Nancy E. Florek Ropes & Gray LLP Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Independent Registered Vice President, Assistant Proxy Manager Public Accounting Firm Treasurer and Principal PricewaterhouseCoopers LLP Accounting Officer Susan G. Malloy Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Conservative Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. This page left blank intentionally. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
